UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 07502 Dreyfus International Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund ADVANCED SEMICONDUCTOR ENGINEERING INC. Ticker: 2311 Security ID: Y00153109 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Amendments to Articles of For For Management Association 2 Approve Business Operations Report and For For Management Financial Statements 3 Approve Plan on Profit Distribution For For Management 4 Approve Issuance of Ordinary Shares For For Management and/or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt and/or Domestic Cash Increase by Issuance of Common Shares and/or Issuance of Convertible Bonds via Private Placement 5 Approve Amendment to Rules and For For Management Procedures for Election of Directors AES TIETE ENERGIA SA Ticker: TIET4 Security ID: P30641115 Meeting Date: APR 28, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Company's For For Management Management 2 Approve Remuneration of Fiscal Council For For Management Members AES TIETE ENERGIA SA Ticker: TIET4 Security ID: P30641115 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Allocation of Income For For Management 3 Fix Number of Fiscal Council Members For For Management 4 Elect Fiscal Council Members For For Management 4.1 Elect Fiscal Council Member Appointed None Did Not Vote Shareholder by Minority Shareholder 4.2 Elect Fiscal Council Member Nominated None Abstain Shareholder by Preferred Shareholders ALPEK S.A.B. DE C.V. Ticker: ALPEK A Security ID: P01703100 Meeting Date: FEB 24, 2016 Meeting Type: Annual Record Date: FEB 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and Cash For For Management Dividends; Approve Maximum Amount for Repurchase of Shares 3 Elect Directors and Chairmen of Audit For Against Management and Corporate Practices Committees; Fix Their Remuneration 4 Appoint Legal Representatives For For Management 5 Approve Minutes of Meeting For For Management ANHUI CONCH CEMENT COMPANY LTD Ticker: 600585 Security ID: Y01373102 Meeting Date: NOV 16, 2015 Meeting Type: Special Record Date: OCT 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Guarantee for the For Against Management Company's Subsidiaries and Invested Company ANHUI CONCH CEMENT COMPANY LTD Ticker: 914 Security ID: Y01373102 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Report of the Board of For For Management Directors 2 Approve 2015 Report of the Supervisory For For Management Committee 3 Approve 2015 Audited Financial Reports For For Management Prepared Under the PRC Accounting Standards and International Financial Reporting Standards Respectively 4 Approve 2015 Profit Appropriation For For Management Proposal and Declaration of Final Dividend 5 Approve KPMG Huazhen LLP as PRC and For For Management Internal Control Auditor, KPMG as International Financial Auditor and Authorize Board to Fix Their Remuneration 6 Approve Provision of Guarantee to For Against Management Subsidiaries 7a Elect Gao Dengbang as Director For For Management 7b Elect Wang Jianchao as Director For For Management 7c Elect Wu Bin as Director For For Management 7d Elect Ding Feng as Director For For Management 7e Elect Zhou Bo as Director For For Management 7f Elect Yang Mianzhi as Director For For Management 7g Elect Tai Kwok Leung as Director For For Management 7h Elect Tat Kwong Simon Leung as Director For For Management 8a Elect Qi Shengli as Supervisor For For Management 8b Elect Wang Pengfei as Supervisor For For Management 9 Amend Articles of Association For For Management 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights AVENG LTD Ticker: AEG Security ID: S0805F129 Meeting Date: OCT 27, 2015 Meeting Type: Annual Record Date: OCT 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Philip Hourquebie as Director For For Management 2.1 Re-elect Angus Band as Director For For Management 2.2 Re-elect Michael Kilbride as Director For For Management 2.3 Re-elect Juba Mashaba as Director For For Management 2.4 Re-elect Mahomed Seedat as Director For For Management 3.1 Re-elect Eric Diack as Member of the For For Management Audit Committee 3.2 Elect Philip Hourquebie as Member of For For Management the Audit Committee 3.3 Re-elect Kholeka Mzondeki as Member of For For Management the Audit Committee 3.4 Re-elect Peter Ward as Member of the For For Management Audit Committee 4 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 5 Approve Remuneration Policy For For Management 6 Approve Aveng Limited Long Term For Against Management Incentive Plan 7 Authorise Ratification of Approved For For Management Resolutions 8 Authorise Repurchase of Issued Share For For Management Capital 9 Approve Remuneration of Non-executive For For Management Directors 10 Approve Financial Assistance to For For Management Related and Inter-related Companies BANCO ESTADO DO RIO GRANDE DO SUL SA Ticker: BRSR6 Security ID: P12553247 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Fiscal Council Member Nominated None Abstain Shareholder by Preferred Shareholders BANGKOK BANK PUBLIC CO. LTD Ticker: BBL Security ID: Y0606R119 Meeting Date: APR 12, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management 2 Acknowledge Operational Results None None Management 3 Acknowledge Audit Committee Report None None Management 4 Accept Financial Statements For For Management 5 Approve Allocation of Income and For For Management Dividend Payment 6.1 Elect Chatri Sophonpanich as Director For For Management 6.2 Elect Piti Sithi-Amnuai as Director For For Management 6.3 Elect Amorn Chandarasomboon as Director For For Management 6.4 Elect Phornthep Phornprapha as Director For For Management 6.5 Elect Gasinee Witoonchart as Director For For Management 6.6 Elect Chansak Fuangfu as Director For For Management 7 Elect Pailin Chuchottaworn as Director For For Management 8 Approve Remuneration of Directors None None Management 9 Approve Deloitte Touche Tohmatsu For For Management Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration 10 Other Business For Against Management BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: JUL 20, 2015 Meeting Type: Annual Record Date: JUL 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend Payment For For Management 3 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: SEP 28, 2015 Meeting Type: Special Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares to For For Management Government of India BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: DEC 21, 2015 Meeting Type: Special Record Date: DEC 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares on a For For Management Preferential Basis BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: MAR 29, 2016 Meeting Type: Special Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Capital For Against Management 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights BANK OF INDIA LTD Ticker: 532149 Security ID: Y06949112 Meeting Date: APR 29, 2016 Meeting Type: Special Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares on a For For Management Preferential Basis to Government of India and Life Insurance Corporation of India BARCLAYS AFRICA GROUP LTD Ticker: BGA Security ID: S0850R101 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAY 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 December 2015 2.1 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company with Keith Ackerman as the Designated Auditor 2.2 Reappoint Ernst & Young Inc as For For Management Auditors of the Company with Emilio Pera as the Designated Auditor 2.3 Appoint KPMG Inc as Auditors of the For For Management Company with Pierre Fourie as the Designated Auditor 2.4 Reappoint Ernst & Young Inc as For For Management Auditors of the Company with Ernest van Rooyen as the Designated Auditor 3.1 Re-elect Yolanda Cuba as Director For For Management 3.2 Re-elect Mohamed Husain as Director For For Management 3.3 Re-elect Trevor Munday as Director For For Management 3.4 Re-elect Mark Merson as Director For For Management 3.5 Re-elect David Hodnett as Director For For Management 4.1 Elect Paul O'Flaherty as Director For For Management 5.1 Re-elect Colin Beggs as Member of the For For Management Group Audit and Compliance Committee 5.2 Re-elect Mohamed Husain as Member of For For Management the Group Audit and Compliance Committee 5.3 Re-elect Trevor Munday as Member of For For Management the Group Audit and Compliance Committee 5.4 Re-elect Alex Darko as Member of the For For Management Group Audit and Compliance Committee 5.5 Elect Paul O'Flaherty as Member of the For For Management Group Audit and Compliance Committee 6 Place Authorised but Unissued Shares For For Management under Control of Directors 7 Approve Remuneration Policy For Against Management 8 Approve Remuneration of Non-Executive For For Management Directors 9 Authorise Repurchase of Issued Share For For Management Capital 10 Approve Financial Assistance to For For Management Related or Inter-related Company or Corporation BARLOWORLD LTD Ticker: BAW Security ID: S08470189 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: JAN 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 September 2015 2 Re-elect Neo Dongwana as Director For For Management 3 Re-elect Babalwa Ngonyama as Director For For Management 4 Re-elect Isaac Shongwe as Director For For Management 5 Re-elect Don Wilson as Director For For Management 6 Elect Sango Ntsaluba as Chairman of For For Management the Audit Committee 7 Re-elect Babalwa Ngonyama as Member of For For Management the Audit Committee 8 Elect Ngozi Edozien as Member of the For For Management Audit Committee 9 Reappoint Deloitte and Touche as For For Management Auditors of the Company and Appoint B Nyembe as the Individual Registered Auditor and Authorise Their Remuneration 10 Approve Remuneration Policy For For Management 1.1 Approve Fees for the Chairman of the For For Management Board 1.2 Approve Fees for the Resident For For Management Non-executive Directors 1.3 Approve Fees for the Non-resident For For Management Non-executive Directors 1.4 Approve Fees for the Chairman of the For For Management Audit Committee (Resident) 1.5 Approve Fees for the Resident Members For For Management of the Audit Committee 1.6 Approve Fees for the Non-resident For For Management Members of the Audit Committee 1.7 Approve Fees for the Chairman of the For For Management Remuneration Committee (Non-resident) 1.8 Approve Fees for the Chairman of the For For Management Social, Ethics and Transformation Committee (Resident) 1.9 Approve Fees for the Chairman of the For For Management Risk and Sustainability Committee (Resident) 1.10 Approve Fees for the Chairman of the For For Management General Purposes Committee (Resident) 1.11 Approve Fees for the Chairman of the For For Management Nomination Committee (Resident) 1.12 Approve Fees for the Resident Members For For Management of Each of the Board Committees Other Than Audit Committee 1.13 Approve Fees for the Non-resident For For Management Members of Each of the Board Committees 1.14 Approve Fees of Ad Hoc Work Performed For Against Management by Non-executive Directors for Special Projects (Hourly Rate) 2 Approve Financial Assistance to For For Management Related or Inter-related Companies and Corporations 3 Authorise Repurchase of Issued Share For For Management Capital BM&FBOVESPA S.A. Ticker: BVMF3 Security ID: P1R0U2138 Meeting Date: APR 18, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Allocation of Income For For Management 3 Elect Director For For Management 4 Approve Remuneration of Company's For For Management Management BM&FBOVESPA S.A. Ticker: BVMF3 Security ID: P1R0U2138 Meeting Date: MAY 20, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capital Increase of For For Management Wholly-Owned Subsidiary Companhia Sao Jose Holding 2 Approve Merger Agreement between the For For Management Company and CETIP S.A. - Mercados Organizados 3 Ratify Apsis Consultoria e Avaliacoes For For Management Ltda as the Independent Firm to Appraise Proposed Transaction 4 Approve Independent Firm's Appraisal For For Management 5 Approve Merger between the Company and For For Management CETIP S.A. - Mercados Organizados 6 Approve Issuance of Shares in For For Management Connection with the Merger 7.A Amend Articles 3, 22, 28, 35, 30, 45, For For Management 51 and 84 7.B Amend Articles 10, 16, 23, 30, 35, 53, For For Management 29, 38, 45, 50, 80 and 82 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions BRASIL INSURANCE PARTICIPACOES E ADMINISTRACAO SA Ticker: BRIN3 Security ID: P1830M108 Meeting Date: SEP 16, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Revoke Approval of the Accounts of For For Management Former Executives Miguel Longo Junior and Cesar Augusto Cezar for Fiscal Year Ended Dec. 31, 2014 2 Authorize Company to Propose a Lawsuit For For Management to Annul the Approval of the Accounts of Former Executives Miguel Longo Junior and Cesar Augusto Cezar for Fiscal Year Ended Dec. 31, 2014 3 Allow for Company to Propose a Civil For For Management Liability Lawsuit against Former Executives Miguel Longo Junior and Cesar Augusto Cezar for Damages 4 Elect Marcelo Moojen Epperlein as For For Management Independent Director 5 Approve Reverse Stock Split For For Management 6 Amend Article 5 to Reflect Changes in For For Management Capital BRASIL INSURANCE PARTICIPACOES E ADMINISTRACAO SA Ticker: BRIN3 Security ID: P1830M108 Meeting Date: OCT 19, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management 2 Amend Article 5 to Reflect Changes in For For Management Capital BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 1114 Security ID: G1368B102 Meeting Date: JUN 03, 2016 Meeting Type: Annual Record Date: MAY 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2A Elect Wang Shiping as Director For For Management 2B Elect Lei Xiaoyang as Director For For Management 2C Authorize Board to Fix Remuneration of For For Management Directors 3 Approve Grant Thornton Hong Kong For For Management Limited as Auditors and Authorize Board to Fix Their Remuneration 4A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4B Authorize Repurchase of Issued Share For For Management Capital 4C Authorize Reissuance of Repurchased For Against Management Shares CAR INC. Ticker: 699 Security ID: G19021107 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Elect Sam Hanhui Sun as Director For For Management 3 Elect Wei Ding as Director For For Management 4 Elect Lei Lin as Director For For Management 5 Authorize Board to Fix Remuneration of For For Management Directors 6 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Authorize Repurchase of Issued Share For For Management Capital 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 9 Authorize Reissuance of Repurchased For Against Management Shares CAR INC. Ticker: 699 Security ID: G19021107 Meeting Date: MAY 17, 2016 Meeting Type: Special Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Framework Agreement and For For Management Related Annual Caps 2 Elect Yifan Song as Director For For Management CASETEK HOLDINGS LTD. Ticker: 5264 Security ID: G19303109 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Issuance of Ordinary Shares or For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 3 Approve Business Operations Report and For For Management Financial Statements 4 Approve Profit Distribution For For Management 5.1 Elect Tan-Hsu Tan as Independent For For Management Director 5.2 Elect Michael Wang as independent For For Management Director 5.3 Elect Ming-Yu Lee as Independent For For Management Director 5.4 Elect Non-Independent Director No. 1 None Against Shareholder 5.5 Elect Non-Independent Director No. 2 None Against Shareholder 5.6 Elect Non-Independent Director No. 3 None Against Shareholder 5.7 Elect Non-Independent Director No. 4 None Against Shareholder 5.8 Elect Non-Independent Director No. 5 None Against Shareholder 5.9 Elect Non-Independent Director No. 6 None Against Shareholder 6 Approve Release of Restrictions on For Against Management Competitive Activities of Newly Appointed Directors CENCOSUD S.A. Ticker: CENCOSUD Security ID: P2205J100 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: APR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor a Approve Financial Statements and For For Management Statutory Reports b Approve Allocation of Income and For For Management Dividends of CLP 10 Per Share c Approve Dividend Policy For For Management d Elect Directors For Against Management e Approve Remuneration of Directors For For Management f Approve Remuneration of Directors' For For Management Committee and its Consultants and Their Budget g Receive Report of Directors and None None Management Directors' Committee Expenses h Appoint Auditors For For Management i Designate Risk Assessment Companies For For Management j Receive Report Regarding Related-Party None None Management Transactions k Receive Report on Oppositions Recorded None None Management on Minutes of Board Meetings l Receive Report on Activities Carried None None Management Out by Directors' Committee m Designate Newspaper to Publish For For Management Announcements n Other Business For Against Management CHEMICAL WKS OF RICHTER GEDEON PLC Ticker: RICHTER Security ID: X3124S107 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Use of Electronic Vote For Did Not Vote Management Collection Method 2 Authorize Company to Produce Sound For Did Not Vote Management Recording of Meeting Proceedings 3 Elect Chairman and Other Meeting For Did Not Vote Management Officials 4 Approve Consolidated Financial For Did Not Vote Management Statements and Statutory Reports 5 Approve Management Board Report on For Did Not Vote Management Company's Operations 6 Approve Allocation of Income and For Did Not Vote Management Dividends of HUF 72 per Share 7 Approve Allocation of HUF 48.01 For Did Not Vote Management Billion to Reserves 8 Accept Financial Statements and For Did Not Vote Management Statutory Reports 9 Approve Company's Corporate Governance For Did Not Vote Management Statement 10 Amend Bylaws For Did Not Vote Management 11 Amend Art. 17.1 of Bylaws Re: For Did Not Vote Management Auditor's Term of Mandate 12 Approve Issuance of Shares with or For Did Not Vote Management without Preemptive Rights 13 Receive Information on the Acquisition For Did Not Vote Management of Own Shares 14 Authorize Share Repurchase Program For Did Not Vote Management 15 Reelect Gabor Gulacsy as Management For Did Not Vote Management Board Member 16 Reelect Csaba Lantos as Management For Did Not Vote Management Board Member 17 Reelect Christopher William Long as For Did Not Vote Management Management Board Member 18 Reelect Norbert Szivek as Management For Did Not Vote Management Board Member 19 Approve Remuneration of Management For Did Not Vote Management Board Members 20 Approve Annual Additional Remuneration For Did Not Vote Shareholder of Chairman and Members of Management Board for Their Service in Fiscal Year 2015 21 Approve Remuneration of Supervisory For Did Not Vote Management Board Members 22 Renew Appointment of PWC as Auditor For Did Not Vote Management 23 Approve Remuneration Auditor For Did Not Vote Management CHINA COMMUNICATIONS SERVICES CORP. LTD. Ticker: 00552 Security ID: Y1436A102 Meeting Date: DEC 11, 2015 Meeting Type: Special Record Date: NOV 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revision of Annual Cap for For For Management Service Charges Receivable Under the Original Engineering Framework Agreement 2 Approve Revision of Annual Cap for For For Management Service Charges Payable Under the Original Operation Support Services Framework Agreement 3 Approve Engineering Framework For For Management Agreement, New Annual Caps and Related Transactions 4 Approve Ancillary Telecommunications For For Management Services Framework Agreement, New Annual Caps and Related Transactions 5 Approve Operation Support Services For For Management Framework Agreement, New Annual Caps and Related Transactions 6 Approve IT Application Services For For Management Framework Agreement, New Annual Caps and Related Transactions 7 Approve Supplies Procurement Services For For Management Framework Agreement, New Annual Caps and Related Transactions 8 Elect Han Fang as Supervisor and None For Shareholder Related Transactions CHINA COMMUNICATIONS SERVICES CORP. LTD. Ticker: 552 Security ID: Y1436A102 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: MAY 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve 2015 Profit Distribution Plan For For Management and Payment of Final Dividend 3 Appoint Deloitte Touche Tohmatsu and For For Management Deloitte Touche Tohmatsu Certified Public Accountants LLP as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 4 Elect Liu Linfei as Director, Approve For For Management His Service Contract and Authorize Board to Fix His Remuneration 5.1 Approve Issuance of Debentures For Against Management 5.2 Authorize Any Two of Three Directors For Against Management Duly Authorized by the Board to Deal With All Matters in Relation to Issuance of Debentures 5.3 Approve Validity Period of the General For Against Management Mandate to Issue Debentures 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Board to Increase Registered For Against Management Capital of the Company and Amend Articles of Association to Reflect Such Increase CHINA CONSTRUCTION BANK CORPORATION Ticker: 00939 Security ID: Y1397N101 Meeting Date: OCT 28, 2015 Meeting Type: Special Record Date: SEP 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Carl Walter as Director For For Management 2 Elect Anita Fung Yuen Mei as Director For For Management CHINA CONSTRUCTION BANK CORPORATION Ticker: 00939 Security ID: Y1397N101 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Report of the Board of For For Management Directors 2 Approve 2015 Report of the Board of For For Management Supervisors 3 Approve 2015 Final Financial Accounts For For Management 4 Approve 2015 Profit Distribution Plan For For Management 5 Approve Budget of 2016 Fixed Assets For For Management Investment 6 Approve Remuneration Distribution and For For Management Settlement Plan for Directors in 2014 7 Approve Remuneration Distribution and For For Management Settlement Plan for Supervisors in 2014 8 Elect Zhang Long as Director For For Management 9 Elect Chung Shui Ming Timpson as For Against Management Director 10 Elect Wim Kok as Director For For Management 11 Elect Murray Horn as Director For For Management 12 Elect Liu Jin as Supervisor For For Management 13 Elect Li Xiaoling as Supervisor For For Management 14 Elect Bai Jianjun as Supervisor For For Management 15 Approve PricewaterhouseCoopers Zhong For For Management Tian LLP as Domestic Accounting Firm and PricewaterhouseCoopers as International Accounting Firm and Fix Their Remuneration 16 Amend Impact of Diluted Immediate For For Management Return from Preference Share Issuance and Measures to Make Up the Return 17 Elect Guo Yanpeng as Director None For Shareholder CHINA LIFE INSURANCE CO. LIMITED Ticker: 02628 Security ID: Y1477R204 Meeting Date: DEC 29, 2015 Meeting Type: Special Record Date: NOV 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Tang Xin as Director For For Management 2 Appoint Ernst & Young Hua Ming LLP as For For Management the PRC Auditor and Ernst & Young as the International Auditor for the Year 2016 3 Approve Entrusted Investment and For For Management Management Agreement for Alternative Investments with Insurance Funds, Related Transactions and Annual Cap 4 Approve Issue of Debt Financing For For Management Instruments 5 Approve Overseas Issue of Senior Bonds For For Management 6 Approve Change of Business Scope For For Management CHINA LIFE INSURANCE CO. LIMITED Ticker: 2628 Security ID: Y1477R204 Meeting Date: MAY 30, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Report of the Board of For For Management Directors 2 Approve 2015 Report of the Supervisory For For Management Committee 3 Approve 2015 Financial Report For For Management 4 Approve 2015 Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and For For Management Supervisors 6 Elect Leung Oi-Sie Elsie as Director For For Management 7 Approve Remuneration of Auditors For For Management 8 Approve Ernst & Young Hua Ming LLP as For For Management PRC Auditor and Ernst & Young as International Auditor 9 Approve Continued Donations to China For For Management Life Foundation 10 Approve Amendments to the Rules of For For Management Procedures for the Board of Directors 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA MOBILE LIMITED Ticker: 941 Security ID: Y14965100 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAY 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Shang Bing as Director For For Management 3.2 Elect Li Yue as Director For For Management 3.3 Elect Sha Yuejia as Director For Against Management 3.4 Elect Liu Aili as Director For For Management 4 Approve PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: OCT 29, 2015 Meeting Type: Special Record Date: SEP 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reward Scheme for Outstanding For Against Management Contributions in Economic Output in the Year 2014 by Management Team Members of the Company 2 Approve Increase of the Issuance Size For Against Shareholder of Domestic and Overseas Bonds 3 Approve Reward Scheme for Outstanding For Against Shareholder Contributions in Economic Output in the Year 2014 by the Chairman of the Supervisory Committee CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: MAY 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Report of the Board of For For Management Directors 2 Approve 2015 Work Report of the For For Management Supervisory Committee 3 Approve 2015 Audited Financial For For Management Statements 4 Approve 2015 Profit Distribution Plan For For Management 5 Approve 2015 Annual Report and Its For For Management Summary 6 Approve Determination of the Cap for For For Management Guarantees for Subsidiaries 7 Approve Payment of Fees for Auditing For For Management the 2015 Annual Report and Relevant Services 8 Approve E&Y Hua Ming as External For For Management Auditor and Payment of 2016 Auditing Service Fee 9 Approve Payment of 2015 Internal For For Management Control Audit Fees 10 Approve E&Y Hua Ming as Internal For For Management Control Auditor and Payment of 2016 Auditing Service Fee 11 Approve Remuneration of Directors and For For Management Supervisors 12 Approve Transfer of Grade I For For Management Qualifications for Roadway Project Construction General Contracting from Relevant Subsidiaries 13 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 14 Approve Increase in Registered Capital For For Management 15 Amend Articles of Association For For Management CHINA RESOURCES CEMENT HOLDINGS LTD. Ticker: 1313 Security ID: G2113L106 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAY 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Pan Yonghong as Director For For Management 3.2 Elect Ip Shu Kwan Stephen as Director For For Management 3.3 Elect Shek Lai Him Abraham as Director For Against Management 3.4 Elect Xu Yongmo as Director For For Management 3.5 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA RESOURCES POWER HOLDINGS CO., LTD. Ticker: 836 Security ID: Y1503A100 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: MAY 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Zhang Shen Wen as Director For For Management 3.2 Elect Wang Xiao Bin as Director For For Management 3.3 Elect Leung Oi-sie, Elsie as Director For For Management 3.4 Elect Ch'ien K.F., Raymond as Director For Against Management 3.5 Elect Ge Changxin as Director For For Management 3.6 Elect Hu Min as Director For For Management 3.7 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA SHENHUA ENERGY CO., LTD. Ticker: 01088 Security ID: Y1504C113 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Report of the Board of For For Management Directors 2 Approve 2015 Report of the Supervisory For For Management Board 3 Approve 2015 Audited Financial For For Management Statements 4 Approve 2015 Profit Distribution Plan For For Management and Final Dividend 5 Approve 2015 Remuneration of Directors For For Management and Supervisors 6 Approve Deloitte Touche Tohmatsu For For Management Certified Public Accountants LLP as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and Authorize Directors' Committee to Fix Their Remuneration 7 Approve Mutual Coal Supply Agreement, For For Management Annual Caps and Related Transactions 8 Approve Mutual Supplies and Services For For Management Agreement, Annual Caps and Related Transactions 9 Approve Financial Services Agreement, For Against Management Annual Caps and Related Transactions 10.01 Elect Li Dong as Director For For Management 10.02 Elect Zhao Jibin as Director For For Management 11 Elect Zhou Dayu as Supervisor For For Management CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Ticker: 1728 Security ID: G215A8108 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Wang Muqing as Director For For Management 3b Elect Li Zhubo as Director For For Management 3c Elect Wong Tin Yau, Kelvin as Director For Against Management 3d Elect Li Yi as Director For For Management 3e Elect Wan To as Director For For Management 3f Elect Cao Tong as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Directors 5 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 6 Authorize Repurchase of Issued Share For For Management Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CIA. HERING Ticker: HGTX3 Security ID: P50753105 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Capital Budget For For Management 3 Approve Allocation of Income, For For Management Dividends and Ratify Distribution of Dividends and Interest-on-Capital-Stock Payments 4 Approve Remuneration of Company's For For Management Management CIA. HERING Ticker: HGTX3 Security ID: P50753105 Meeting Date: APR 27, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cancellation of Treasury For For Management Shares and Amend Article 5 2 Authorize Capitalization of Reserves For For Management and Amend Article 5 3 Approve Increase in Board Size and For For Management Amend Article 11 4 Amend Article 17 For For Management 5 Ratify Election of Director Appointed For For Management by the Board on Aug. 26, 2015 6 Elect Two Directors For For Management 7 Amend Allocation of Tax Incentive For For Management Reserve 8 Consolidate Bylaws For For Management CIMB GROUP HOLDINGS BERHAD Ticker: CIMB Security ID: Y1636J101 Meeting Date: APR 18, 2016 Meeting Type: Annual Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Mohamed Nazir Abdul Razak as For For Management Director 2 Elect Glenn Muhammad Surya Yusuf as For For Management Director 3 Elect Watanan Petersik as Director For For Management 4 Elect Mohd Nasir Ahmad as Director For For Management 5 Elect Lee Kok Kwan as Director For For Management 6 Elect Hiroaki Demizu as Director For For Management 7 Approve Remuneration of Directors for For For Management the Financial Year Ended December 31, 2015 8 Approve Remuneration of Directors from For For Management January 1, 2016 Until the Next Annual General Meeting of the Company 9 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 10 Approve Gratuity Payment to Md Nor Md For Against Management Yusof 11 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 12 Approve Issuance of New Ordinary For For Management Shares Under the Dividend Reinvestment Scheme 13 Authorize Share Repurchase Program For For Management CNOOC LTD. Ticker: 883 Security ID: Y1662W117 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAY 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor A1 Accept Financial Statements and For For Management Statutory Reports A2 Approve Final Dividend For For Management A3 Elect Li Fanrong as Director For For Management A4 Elect Lv Bo as Director For For Management A5 Elect Chiu Sung Hong as Director For For Management A6 Authorize Board to Fix the For For Management Remuneration of Directors A7 Approve Deloitte Touche Tohmatsu as For For Management Independent Auditors and Authorize Board to Fix Their Remuneration B1 Authorize Repurchase of Issued Share For For Management Capital B2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights B3 Authorize Reissuance of Repurchased For Against Management Shares COCA COLA ICECEK A.S. Ticker: CCOLA Security ID: M2R39A121 Meeting Date: APR 13, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Accept Board Report For Did Not Vote Management 3 Accept Audit Report For Did Not Vote Management 4 Accept Financial Statements For Did Not Vote Management 5 Approve Discharge of Board For Did Not Vote Management 6 Approve Allocation of Income For Did Not Vote Management 7 Ratify Director Appointment For Did Not Vote Management 8 Elect Directors and Approve Their For Did Not Vote Management Remuneration 9 Ratify External Auditors For Did Not Vote Management 10 Receive Information on Charitable None None Management Donations for 2015 11 Receive Information on Guarantees, None None Management Pledges and Mortgages Provided by the Company to Third Parties 12 Amend Articles Re: Board Related For Did Not Vote Management 13 Receive Information in Accordance to None None Management Article 1.3.6 of Capital Markets Board Corporate Governance Principles 14 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 15 Close Meeting None None Management COMPAL ELECTRONICS INC. Ticker: 2324 Security ID: Y16907100 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Amendments to Articles of For For Management Association 2 Approve Cash Dividend Distribution For For Management from Capital Reserve 3 Amend Trading Procedures Governing For For Management Derivatives Products 4 Approve Release of Restrictions of For For Management Competitive Activities of Directors 5 Approve Financial Statements For For Management 6 Approve Plan on Profit Distribution For For Management 7 Other Business None Against Management COMPANHIA SANEAMENTO BASICO DO ESTADO DE SAO PAULO - SABESP Ticker: SBSP3 Security ID: 20441A102 Meeting Date: JUL 21, 2015 Meeting Type: Special Record Date: JUL 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-Ratify Remuneration of Company's For For Management Management for Fiscal Year 2015 COMPANHIA SANEAMENTO BASICO DO ESTADO DE SAO PAULO - SABESP Ticker: SBSP3 Security ID: 20441A102 Meeting Date: NOV 10, 2015 Meeting Type: Special Record Date: OCT 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Alternate Fiscal Council Member For For Management 2 Approve Agreement to Absorb Empresa de For For Management Agua e Esgoto Diadema S.A. (EAED) 3 Appoint Independent Firm to Appraise For For Management Proposed Transaction 4 Approve Independent Firm's Appraisal For For Management 5 Approve Absorption of Empresa de Agua For For Management e Esgoto Diadema S.A. (EAED) COMPANHIA SANEAMENTO BASICO DO ESTADO DE SAO PAULO - SABESP Ticker: SBSP3 Security ID: 20441A102 Meeting Date: JAN 29, 2016 Meeting Type: Special Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Fiscal Council Member For For Management CONSORCIO ARA S.A.B. DE C.V. Ticker: ARA Security ID: P3084R106 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Present Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income and Cash For For Management Dividends 4 Elect or Ratify Directors, Secretary For For Management and Deputy Secretary; Approve Their Discharge and Remuneration 5 Elect or Ratify Chairman of Audit For For Management Committee 6 Elect or Ratify Chairman of Corporate For For Management Practices Committee 7 Set Maximum Amount of Share Repurchase For For Management Reserve and Accept Report on Board Policies and Decision on Repurchase of Shares 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions COSCO PACIFIC LIMITED Ticker: 01199 Security ID: G2442N104 Meeting Date: NOV 26, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Finance Leasing Master For For Management Agreement, the Proposed Annual Caps and Related Transactions 2 Approve COSCO Shipping Services and For For Management Terminal Services Master Agreement, the Proposed Annual Caps and Related Transactions 3 Approve China COSCO Shipping Services For For Management and Terminal Services Master Agreement, the Proposed Annual Caps and Related Transactions 4 Elect Lam Yiu Kin as Director For Against Management 5 Elect Deng Huangjun as Director For Against Management COSCO PACIFIC LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: FEB 01, 2016 Meeting Type: Special Record Date: JAN 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve CSPD SPA and FCHL SPA and For For Management Related Transactions COSCO PACIFIC LIMITED Ticker: 1199 Security ID: G2442N104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1a Elect Huang Xiaowen as Director For Against Management 3.1b Elect Zhang Wei as Director For For Management 3.1c Elect Fang Meng as Director For Against Management 3.1d Elect Wang Haimin as Director For Against Management 3.1e Elect Ip Sing Chi as Director For For Management 3.1f Elect Fan Ergang as Director For For Management 3.2 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For Against Management Auditor and Authorize Board to Fix Their Remuneration 5A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5B Authorize Repurchase of Issued Share For For Management Capital 5C Authorize Reissuance of Repurchased For Against Management Shares DONGFENG MOTOR GROUP COMPANY LTD Ticker: 00489 Security ID: Y21042109 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Report of the Board of For For Management Directors 2 Approve 2015 Report of the Supervisory For For Management Committee 3 Approve 2015 International Auditors' For For Management Report and Audited Financial Statements 4 Approve 2015 Profit Distribution Plan For For Management and Authorize Board to Deal All Issues in Relation to Distribution of Dividend Payment 5 Authorize Board to Deal All Issues in For For Management Relation to Distribution of 2016 Interim Dividend 6 Approve PricewaterhouseCoopers as For For Management International Auditors and PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and Authorize Board to Fix Their Remuneration 7 Authorize Board to Fix Remuneration of For For Management Directors and Supervisors 8 Approve Removal of Zhu Fushuo as For For Management Director 9 Amend Rules of Procedures For For Management 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 11 Approve Application for Debt Financing For Against Management Limit of the Company DURATEX S.A. Ticker: DTEX3 Security ID: P3593G146 Meeting Date: OCT 30, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Agreement to Absorb Duratex For For Management Comercial Exportadora S.A. (DCE) 2 Appoint Moore Stephens Lima Lucchesi For For Management Auditores Independentes as the Independent Firm to Appraise Proposed Transaction 3 Approve Independent Firm's Appraisal For For Management 4 Approve Absorption of Duratex For For Management Comercial Exportadora S.A. (DCE) DURATEX S.A. Ticker: DTEX3 Security ID: P3593G146 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Allocation of Income and For For Management Ratify Dividends 3.1 Elect Alfredo Egydio Arruda Villela For Against Management Filho as Director 3.2 Elect Alfredo Egydio Setubal as For Against Management Director 3.3 Elect Helio Seibel as Director For Against Management 3.4 Elect Ricardo Egydio Setubal as For Against Management Director 3.5 Elect Rodolfo Villela Marino as For Against Management Director 3.6 Elect Salo Davi Seibel as Director For Against Management 3.7 Elect Francisco Amauri Olsen as For For Management Independent Director 3.8 Elect Raul Calfat as Independent For For Management Director 3.9 Elect Andrea Laserna Seibel as For For Management Alternate Director 3.10 Elect Olavo Egydio Setubal Junior as For For Management Alternate Director 3.11 Elect Ricardo Villela Marino as For For Management Alternate Director 3.12 Elect Director Appointed by Minority None Did Not Vote Shareholder Shareholder 4 Approve Remuneration of Company's For Against Management Management DURATEX S.A. Ticker: DTEX3 Security ID: P3593G252 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Allocation of Income and For For Management Ratify Dividends 3.1 Elect Alfredo Egydio Arruda Villela For Against Management Filho as Director 3.2 Elect Alfredo Egydio Setubal as For Against Management Director 3.3 Elect Helio Seibel as Director For Against Management 3.4 Elect Ricardo Egydio Setubal as For Against Management Director 3.5 Elect Rodolfo Villela Marino as For Against Management Director 3.6 Elect Salo Davi Seibel as Director For Against Management 3.7 Elect Francisco Amauri Olsen as For For Management Independent Director 3.8 Elect Raul Calfat as Independent For For Management Director 3.9 Elect Andrea Laserna Seibel as For For Management Alternate Director 3.10 Elect Olavo Egydio Setubal Junior as For For Management Alternate Director 3.11 Elect Ricardo Villela Marino as For For Management Alternate Director 3.12 Elect Director Appointed by Minority None Did Not Vote Shareholder Shareholder 4 Approve Remuneration of Company's For Against Management Management DURATEX S.A. Ticker: DTEX3 Security ID: P3593G146 Meeting Date: APR 27, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Amend Article 5 to Reflect Changes in For For Management Capital 1.2 Approve Decrease in Size of Board and For For Management Amend Article 13 Accordingly 1.3 Consolidate Bylaws For For Management DURATEX S.A. Ticker: DTEX3 Security ID: P3593G252 Meeting Date: APR 27, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Amend Article 5 to Reflect Changes in For For Management Capital 1.2 Approve Decrease in Size of Board and For For Management Amend Article 13 Accordingly 1.3 Consolidate Bylaws For For Management DURATEX S.A. Ticker: DTEX3 Security ID: P3593G146 Meeting Date: JUN 16, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2 Elect Director For For Management E-MART CO. LTD. Ticker: A139480 Security ID: Y228A3102 Meeting Date: MAR 11, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Kim Hae-seong as Inside Director For For Management 3.2 Elect Han Chae-yang as Inside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors EMPRESA NACIONAL DE TELECOMUNICACIONES S.A. ENTEL Ticker: ENTEL Security ID: P37115105 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Present Dividend Policy For For Management 4 Approve Investment and Financing Policy For For Management 5 Approve Remuneration of Directors For For Management 6 Approve Remuneration and Budget of For For Management Directors' Committee 7 Elect Auditors and Account Supervisory For For Management Members 8 Designate Risk Assessment Companies For For Management 9 Receive Report Regarding Related-Party For For Management Transactions 10 Designate Newspaper to Publish Meeting For For Management Announcements 11 Other Business For Against Management EMPRESA NACIONAL DE TELECOMUNICACIONES S.A. ENTEL Ticker: ENTEL Security ID: P37115105 Meeting Date: APR 28, 2016 Meeting Type: Special Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capital Increase via Issuance For Against Management of Shares in the Amount of CLP 350 Billion 2 Authorize Allocation of 10 Percent of For Against Management Capital Increase Proposed in Item 1 to Executive Compensation Plan 3 Amend Articles 5 and Transitory 1 to For Against Management Reflect Changes in Capital of Approved Previous Resolutions 4 Authorize Board to Carry out For Against Management Registration and Placement of Shares in Connection with Company's Capital Increase 5 Amend Article 2 Re: Registered For Against Management Headquarters 6 Adopt Other Necessary Agreements to For Against Management Execute Approved Resolutions ENN ENERGY HOLDINGS LTD. Ticker: 2688 Security ID: G3066L101 Meeting Date: MAY 31, 2016 Meeting Type: Annual Record Date: MAY 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Wang Yusuo as Director For For Management 3a2 Elect Jin Yongsheng as Director For For Management 3b Resolve Not to Fill Up Vacancy For For Management Resulting From the Retirement of Yu Jianchao and Yien Yu Yu, Catherine as Directors 3c Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital FIBRIA CELULOSE SA Ticker: FIBR3 Security ID: 31573A109 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Capital Budget For For Management 3 Approve Allocation of Income For For Management 4 Install Fiscal Council For For Management 5 Fix Number of Fiscal Council Members For For Management 6 Elect Fiscal Council Members and For For Management Alternates 7 Approve Remuneration of Company's For Against Management Management and Fiscal Council Members GALAXY ENTERTAINMENT GROUP LTD. Ticker: 27 Security ID: Y2679D118 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAY 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Joseph Chee Ying Keung as For For Management Director 2.2 Elect James Ross Ancell as Director For For Management 2.3 Elect Charles Cheung Wai Bun as For For Management Director 2.4 Authorize Board to Fix Remuneration of For For Management Directors 3 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 4.1 Authorize Repurchase of Issued Share For For Management Capital 4.2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4.3 Authorize Reissuance of Repurchased For Against Management Shares GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTEO Security ID: P49501201 Meeting Date: NOV 19, 2015 Meeting Type: Special Record Date: NOV 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Dividend Policy For For Management 2 Approve Cash Dividends For For Management 3 Approve Auditor's Report on Fiscal For For Management Situation of Company 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTEO Security ID: P49501201 Meeting Date: NOV 19, 2015 Meeting Type: Special Record Date: NOV 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws For For Management 2 Approve Modifications of Sole For For Management Responsibility Agreement 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Ticker: SANMEXB Security ID: 40053C105 Meeting Date: NOV 25, 2015 Meeting Type: Special Record Date: NOV 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect or Ratify Directors Representing For Against Management Series B Shareholders 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions 1 Elect and Ratify Directors and Their For Against Management Respective Alternate Representatives of Class F and B Shareholders; Fix Their Remuneration 2 Approve Cash Dividends For For Management 3 Amend Bylaws Re: Conflicts of Interest For Against Management 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Ticker: SANMEX B Security ID: 40053C105 Meeting Date: APR 28, 2016 Meeting Type: Annual/Special Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect or Ratify Directors Representing For Against Management Series B Shareholders 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Accept Chairman's and CEO's Report For For Management 4 Accept Board's Opinion on President's For For Management and CEO Report 5 Accept Board Report on Major For For Management Accounting and Disclosure Criteria and Policies 6 Accept Report on Adherence to Fiscal For For Management Obligations for Fiscal Year 2014 7 Accept Report on Operations and For For Management Activities Undertaken by Board 8 Accept Board Report on Activities of For For Management Audit Committee and Corporate Practices, Nominating and Remuneration Committee 9 Elect and Ratify Directors and Their For Against Management Alternate Representatives of Series F and B Shareholders; Fix Their Remuneration 10 Approve Cash Dividends For For Management 11 Amend Bylaws For Against Management 12 Authorize Board to Ratify and Execute For For Management Approved Resolutions GUANGZHOU AUTOMOBILE GROUP CO., LTD. Ticker: 601238 Security ID: Y2R318121 Meeting Date: SEP 18, 2015 Meeting Type: Special Record Date: AUG 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of Validity Period For For Management of the Resolution in Relation to the Issuance of A Share Convertible Bonds GUANGZHOU AUTOMOBILE GROUP CO., LTD. Ticker: 601238 Security ID: Y2R318121 Meeting Date: SEP 18, 2015 Meeting Type: Special Record Date: AUG 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of Validity Period For For Management in Relation to the Issuance of A Share Convertible Bonds 2 Amend Articles of Association For For Shareholder HAIER ELECTRONICS GROUP CO LTD Ticker: 1169 Security ID: G42313125 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: JUN 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2A1 Elect Zhou Yun Jie as Director For For Management 2A2 Elect Liang Hai Shan as Director For Against Management 2A3 Elect Wang Han Hua as Director For For Management 2A4 Elect Li Hua Gang as Alternate For Against Management Director to Liang Hai Shan 2B Authorize Board to Fix Remuneration of For For Management Directors 3 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Approve Final Dividend For For Management 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Approve Allotment and Issuance of For Against Management Additional Shares Under the Restricted Share Award Scheme HAITONG SECURITIES CO., LTD. Ticker: 600837 Security ID: Y2988F101 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve Annual Report For For Management 4 Approve Final Accounts Report For For Management 5 Approve Profit Distribution Plan For For Management 6 Approve Renewal of Engagement of A For For Management Share Auditing Firm and H Share Auditing Firm for the Year 2016 7 Approve Proposal Regarding Investment For For Management Asset Allocation Equity, Fixed Income Securities and Derivative Products 8 Authorize Board to Determine Provision For Against Management of Guarantees 9.1 Approve Proposal Regarding Related For For Management Party Transactions with BNP Paribas Investment Partners BE Holding SA 9.2 Approve Proposal Regarding Related For For Management Party Transactions with Shanghai Shengyuan Real Estate (Group) Company Limited 9.3 Approve Proposal Regarding Related For For Management Party Transactions between the Company and Its Subsidiaries with Other Related Corporate Legal Persons 9.4 Approve Proposal Regarding Related For For Management Party Transactions between the Company and Its Subsidiaries with Related Natural Persons 10 Elect Zhang Ming as Director For For Management 11 Elect Song Chunfeng Supervisor For For Management 12 Approve Proposal Regarding Adjustments For For Management to Allowances of Directors and Supervisors 13 Elect Chu, Lawrence Sheng Yu as For For Shareholder Director 14 Elect Chan, Wah Man Carman as Director For For Shareholder 1.1 Approve Type of Debt Financing For For Management Instruments Relating to the Issuance of Onshore Debt Financing Instruments 1.2 Approve Term of Debt Financing For For Management Instruments Relating to the Issuance of Onshore Debt Financing Instruments 1.3 Approve Interest Rate Relating to the For For Management Issuance of Onshore Debt Financing Instruments 1.4 Approve Issuer, Issue Size, and Issue For For Management Method Relating to the Issuance of Onshore Debt Financing Instruments 1.5 Approve Issue Price Relating to the For For Management Issuance of Onshore Debt Financing Instruments 1.6 Approve Security and Other Credit For For Management Enhancement Arrangements Relating to the Issuance of Onshore Debt Financing Instruments 1.7 Approve Use of Proceeds Relating to For For Management the Issuance of Onshore Debt Financing Instruments 1.8 Approve Issue Target and Arrangements For For Management on Placement to Shareholders of the Company Relating to the Issuance of Onshore Debt Financing Instruments 1.9 Approve Guarantee Measures for For For Management Repayment Relating to the Issuance of Onshore Debt Financing Instruments 1.10 Approve Listing of Debt Financing For For Management Instruments Relating to the Issuance of Onshore Debt Financing Instruments 1.11 Approve Validity Period of Resolution For For Management Relating to the Issuance of Onshore Debt Financing Instruments 1.12 Approve Authorization for Issuance of For For Management Onshore Debt Financing Instruments of the Company 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 3 Amend Articles of Association For For Shareholder HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 22, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Amendments to Articles of For For Management Association 2 Approve Business Operations Report and For For Management Financial Statements 3 Approve Plan on Profit Distribution For For Management 4 Approve Issuance of New Shares by For For Management Capitalization of Profit 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Procedures for Lending Funds to For For Management Other Parties 7 Amend Procedures for Endorsement and For For Management Guarantees 8 Amend Trading Procedures Governing For For Management Derivatives Products 9 Amend Rules and Procedures for For For Management Election of Directors and Supervisors 10.1 Elect Gou, Tai-ming with Shareholder For For Management No. 1 as Non-Independent Director 10.2 Elect Lu, Fang-ming, Representing Hon For For Management Jin International Investment Co., Ltd. with Shareholder No. 57132 as Independent Director 10.3 Elect Tai, Jeng-wu, Representing Hon For For Management Chiao International Investment Co., Ltd. with Shareholder No. 16662 as Non-Independent Director 10.4 Elect Chen, Jen-gwo, Representing Hon For For Management Chiao International Investment Co., Ltd with Shareholder No. 16662 as Non-Independent Director 10.5 Elect Huang, Qing-yuan with ID No. For For Management R101807XXX as Non-Independent Director 10.6 Elect Sung, Hsueh-jen with ID No. For For Management R102960XXX as Non-Independent Director 10.7 Elect Fu, Li-chen with ID No. For For Management A120777XXX as Independent Director 10.8 Elect Lee, Kai-fu with ID No. For For Management F121958XXX as Independent Director 10.9 Elect Chan, Chi-shean with ID No. For For Management N101117XXX as Independent Director 11 Approve Release of Restrictions of For For Management Competitive Activities of Directors HYPERMARCAS S.A. Ticker: HYPE3 Security ID: P5230A101 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Allocation of Income For For Management 3 Approve Remuneration of Company's For Against Management Management HYPERMARCAS S.A. Ticker: HYPE3 Security ID: P5230A101 Meeting Date: APR 14, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 5 to Reflect Changes in For For Management Capital 2 Amend Articles 24 and 28 For For Management 3 Amend Article 33 For For Management 4 Consolidate Bylaws For For Management 5 Re-Ratify Remuneration of Company's For For Management Management for Fiscal Years 2012, 2013, 2014 and 2015 6 Approve Restricted Stock Plan For Against Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYUNDAI ENGINEERING & CONSTRUCTION CO. LTD. Ticker: A000720 Security ID: Y38382100 Meeting Date: MAR 11, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect Two Outside Directors (Bundled) For For Management 3 Elect Two Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOBIS CO. Ticker: A012330 Security ID: Y3849A109 Meeting Date: MAR 11, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3 Elect Three Inside Directors and One For For Management Outside Director (Bundled) 4 Elect Lee Seung-ho as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOTOR CO. Ticker: A005380 Security ID: Y38472109 Meeting Date: MAR 11, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect Two Inside Directors and Two For For Management Outside Directors (Bundled) 3 Elect Nam Seong-il as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors ICICI BANK LIMITED Ticker: ICICIBANK Security ID: Y3860Z132 Meeting Date: APR 22, 2016 Meeting Type: Special Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect M.K. Sharma as Director For For Management 2 Approve Appointment and Remuneration For For Management of M.K. Sharma as Independent Non Executive Chairman 3 Elect Vishakha Mulye as Director For For Management 4 Approve Appointment and Remuneration For For Management of Vishakha Mulye as Executive Director 5 Amend Employees Stock Option Scheme For For Management IDFC LTD Ticker: 532659 Security ID: Y40805114 Meeting Date: JUL 30, 2015 Meeting Type: Annual Record Date: JUL 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend Payment For For Management 3 Elect J.D. Silva as Director For Against Management 4 Approve Deloitte Haskins & Sells LLP For Against Management as Auditors and Authorize Board to Fix Their Remuneration 5 Elect V. Rai as Independent Director For For Management 6 Authorize Issuance of Non-Convertible For For Management Securities IMPERIAL HOLDINGS LTD Ticker: IPL Security ID: S38127122 Meeting Date: NOV 03, 2015 Meeting Type: Annual Record Date: OCT 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2015 2 Reappoint Deloitte & Touche as For For Management Auditors of the Company with Andrew Mackie as the Designated Partner 3.1 Elect Moses Kgosana as Member of the For For Management Audit Committee 3.2 Elect Graham Dempster as Member of the For For Management Audit Committee 3.3 Re-elect Thembisa Dingaan as Member of For For Management the Audit Committee 3.4 Re-elect Phumzile Langeni as Member of For For Management the Audit Committee 3.5 Re-elect Roderick Sparks as Member of For For Management the Audit Committee 3.6 Re-elect Younaid Waja as Member of the For For Management Audit Committee 4.1 Re-elect Osman Arbee as Director For For Management 4.2 Re-elect Manuel de Canha as Director For For Management 4.3 Re-elect Thembisa Dingaan as Director For For Management 4.4 Re-elect Valli Moosa as Director For For Management 4.5 Re-elect Marius Swanepoel as Director For For Management 4.6 Re-elect Younaid Waja as Director For For Management 5.1 Elect Peter Cooper as Director For For Management 5.2 Elect Graham Dempster as Director For For Management 5.3 Elect Suresh Kana as Director For For Management 5.4 Elect Moses Kgosana as Director For For Management 6 Approve Remuneration Policy For For Management 7.1 Approve Fees of Chairman For For Management 7.2 Approve Fees of Deputy Chairman For For Management 7.3 Approve Fees of Board Member For For Management 7.4 Approve Fees of Assets and Liabilities For For Management Committee Chairman 7.5 Approve Fees of Assets and Liabilities For For Management Committee Member 7.6 Approve Fees of Audit Committee For For Management Chairman 7.7 Approve Fees of Audit Committee Member For For Management 7.8 Approve Fees of Investment Committee For For Management Chairman 7.9 Approve Fees of Investment Committee For For Management Member 7.10 Approve Fees of Risk Committee Chairman For For Management 7.11 Approve Fees of Risk Committee Member For For Management 7.12 Approve Fees of Remuneration Committee For For Management Chairman 7.13 Approve Fees of Remuneration Committee For For Management Member 7.14 Approve Fees of Nomination Committee For For Management Chairman 7.15 Approve Fees of Nomination Committee For For Management Member 7.16 Approve Fees of Social, Ethics and For For Management Sustainability Committee Chairman 7.17 Approve Fees of Social, Ethics and For For Management Sustainability Committee Member 8 Authorise Repurchase of Issued Share For For Management Capital 9 Place Authorised but Unissued Shares For For Management under Control of Directors 10 Authorise Board to Issue Shares for For For Management Cash 11 Place Authorised but Unissued For For Management Non-Redeemable Cumulative, Non-Participating Preference Shares under Control of Directors 12 Approve Financial Assistance in Terms For For Management of Section 44 of the Companies Act 13 Approve Financial Assistance in Terms For For Management of Section 45 of the Companies Act IMPERIAL HOLDINGS LTD Ticker: IPL Security ID: S38127122 Meeting Date: APR 29, 2016 Meeting Type: Special Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue of Ordinary Shares to For For Management Wooddale in Terms of Section 41(1)(b) of the Companies Act 1 Authorise Ratification of Approved For For Management Resolution INDIA CEMENTS LTD. Ticker: 530005 Security ID: Y39167153 Meeting Date: DEC 07, 2015 Meeting Type: Annual Record Date: DEC 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Reelect C. Srinivasan as Director For Against Management 4 Approve Brahmayya & Co. and P.S. For For Management Subramania Iyer & Co. as Auditors and Authorize Board to Fix Their Remuneration 5 Elect Basavaraju as Director For Against Management 6 Elect PL Subramanian as Director For Against Management 7 Approve Reappointment of R. Gurunath For Against Management as Executive Director 8 Approve Pledging of Assets for Debt For For Management 9 Approve Remuneration of Cost Auditors For For Management 10 Approve Charitable Donations For For Management INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 1398 Security ID: Y3990B112 Meeting Date: DEC 21, 2015 Meeting Type: Special Record Date: NOV 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Hong Yongmiao as Director For For Management 2 Elect Yang Siu Shun as Director For For Management 3 Elect Qu Qiang as Supervisor For For Management 4 Amend Plan on Authorization of the For For Management Shareholders' General Meeting to the Board of Directors 5 Approve Payment Plan of Remuneration For For Management to Directors and Supervisors for 2014 INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 1398 Security ID: Y3990B112 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: MAY 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Work Report of the Board For For Management of Directors 2 Approve 2015 Work Report of the Board For For Management of Supervisors 3 Elect Yi Huiman as Director For For Management 4 Elect Shen Si as Director For For Management 5 Elect Zhang Wei as Supervisor For For Management 6 Elect Shen Bingxi as Supervisor For For Management 7 Approve 2015 Audited Accounts For For Management 8 Approve 2015 Profit Distribution Plan For For Management 9 Approve 2016 Fixed Asset Investment For For Management Budget 10 Approve Proposal in Respect of the For For Management Issue of Eligible Tier-2 Capital Instruments with Write- Down Feature of up to 88 Billion 11 Approve KPMG Huazhen (Special General For For Management Partnership) as the Domestic External Auditor of the Bank and KPMG as the International External Auditor ITAUSA, INVESTIMENTOS ITAU S.A. Ticker: ITSA4 Security ID: P5887P427 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Jose Maria Rabelo as Fiscal None For Shareholder Council Member Nominated by Preferred Shareholders 1.2 Elect Isaac Berensztejn as Alternate None For Shareholder Fiscal Council Member Nominated by Preferred Shareholders JBS S.A. Ticker: JBSS3 Security ID: P59695109 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members and For For Management Alternates 3.1 Elect Fiscal Council Member Appointed None Did Not Vote Shareholder by Minority Shareholder 4 Approve Remuneration of Company's For For Management Management and Fiscal Council Members JBS S.A. Ticker: JBSS3 Security ID: P59695109 Meeting Date: APR 29, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Agreement to Absorb JBS For For Management Holding Internacional S.A., Tannery do Brasil S.A., Paranoa Alimentos Ltda., FG Holding III Ltda., Brazservice Wet Leather S.A., JBS Confinamento Ltda. and FG Holding IV S.A. 2 Ratify Apsis Consultoria Empresarial For For Management Ltda. as the Independent Firm to Appraise Proposed Transactions 3 Approve Independent Firm's Appraisals For For Management 4 Approve Absorption of JBS Holding For For Management Internacional S.A., Tannery do Brasil S.A., Paranoa Alimentos Ltda., FG Holding III Ltda., Brazservice Wet Leather S.A., JBS Confinamento Ltda. and FG Holding IV S.A. 5 Ratify Remuneration of Company's For Against Management Management for Fiscal Year 2012 6 Amend Articles 5 and 6 to Reflect For For Management Changes in Capital 7 Amend Articles 3 and 19 For For Management 8 Consolidate Bylaws For For Management KB FINANCIAL GROUP INC. Ticker: A105560 Security ID: Y46007103 Meeting Date: MAR 25, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Choi Young-hwi as Outside For For Management Director 3.2 Elect Choi Woon-yeol as Outside For For Management Director 3.3 Elect Yoo Seok-ryeol as Outside For For Management Director 3.4 Elect Lee Byeong-nam as Outside For For Management Director 3.5 Elect Park Jae-ha as Outside Director For For Management 3.6 Elect Kim Eunice Gyeong-hui as Outside For For Management Director 3.7 Elect Han Jong-su as Outside Director For For Management 4.1 Elect Choi Young-hwi as Member of For For Management Audit Committee 4.2 Elect Choi Woon-yeol as Member of For For Management Audit Committee 4.3 Elect Kim Eunice Gyeong-hui as Member For For Management of Audit Committee 4.4 Elect Han Jong-su as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: AUG 27, 2015 Meeting Type: Special Record Date: AUG 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kim Si-Ho as Inside Director For For Management 2 Elect Park Sung-Chul as Inside Director For For Management 3 Elect Hyun Sang-Gwon as Inside Director For For Management KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: DEC 10, 2015 Meeting Type: Special Record Date: NOV 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ryu Hyang-Ryeol as Inside For For Management Director KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: FEB 22, 2016 Meeting Type: Special Record Date: FEB 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Cho Hwan-ik as Inside Director For For Management KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: MAR 22, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Approve Total Remuneration of Inside For Against Management Directors and Outside Directors KOREA ELECTRIC POWER CORP. Ticker: A015760 Security ID: Y48406105 Meeting Date: APR 25, 2016 Meeting Type: Special Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Lee Seong-han as Inside Director For Against Management 2 Elect Lee Seong-han as Member of Audit For Against Management Committee 3 Elect Cho Jeon-hyeok as Member of For For Management Audit Committee KT CORP. Ticker: A030200 Security ID: Y49915104 Meeting Date: MAR 25, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Lim Heon-mun as Inside Director For For Management 3.2 Elect Koo Hyeon-mo as Inside Director For For Management 3.3 Elect Song Doh-gyun as Outside Director For For Management 3.4 Elect Cha Sang-gyun as Outside Director For For Management 3.5 Elect Kim Dae-ho as Outside Director For For Management 4 Elect Cha Sang-gyun as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 6 Approve Terms of Retirement Pay For For Management KT CORP. Ticker: A030200 Security ID: 48268K101 Meeting Date: MAR 25, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Lim Heon-mun as Inside Director For For Management 3.2 Elect Koo Hyeon-mo as Inside Director For For Management 3.3 Elect Song Doh-gyun as Outside Director For For Management 3.4 Elect Cha Sang-gyun as Outside Director For For Management 3.5 Elect Kim Dae-ho as Outside Director For For Management 4 Elect Cha Sang-gyun as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 6 Approve Terms of Retirement Pay For For Management LEE & MAN PAPER MANUFACTURING LTD. Ticker: 2314 Security ID: G5427W130 Meeting Date: MAY 09, 2016 Meeting Type: Annual Record Date: MAY 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Lee Man Chun Raymond as Director For For Management 4 Elect Li King Wai Ross as Director For For Management 5 Elect Poon Chung Kwong as Director For For Management 6 Authorize Board to Confirm the Terms For For Management of Appointment, Including the Remuneration, of Wong Kai Tung Tony 7 Authorize Board to Confirm the Terms For For Management of Appointment, Including the Remuneration, of Peter A Davies 8 Authorize Board to Confirm the Terms For For Management of Appointment, Including the Remuneration, of Chau Shing Yim David 9 Approve Remuneration of Directors for For For Management the Year Ended December 31, 2015 10 Authorize Board to Fix Remuneration of For For Management Directors for the Year Ending December 31, 2016 11 Approve Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 13 Authorize Repurchase of Issued Share For For Management Capital 14 Authorize Reissuance of Repurchased For Against Management Shares LG CHEM LTD. Ticker: A051910 Security ID: Y52758102 Meeting Date: MAR 18, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3 Elect One Inside Director, Three For For Management Outside Directors, and One Non-independent Non-executive Director (Bundled) 4 Elect Two Members of Audit Committee For For Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG DISPLAY CO. Ticker: A034220 Security ID: Y5255T100 Meeting Date: MAR 11, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Park Jun as Outside Director For For Management 2.2 Elect Han Geun-tae as Outside Director For For Management 3 Elect Park Jun as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG ELECTRONICS INC. Ticker: A066570 Security ID: Y5275H177 Meeting Date: MAR 18, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1.1 Elect Cho Jun-ho as Inside Director For For Management 3.1.2 Elect Cho Seong-jin as Inside Director For For Management 3.2.1 Elect Lee Chang-woo as Outside Director For For Management 3.2.2 Elect Ju Jong-nam as Outside Director For For Management 3.2.3 Elect Kim Dae-hyeong as Outside For For Management Director 4.1.1 Elect Lee Chang-woo as Member of Audit For For Management Committee 4.1.2 Elect Ju Jong-nam as Member of Audit For For Management Committee 6 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LIANHUA SUPERMARKET HOLDINGS CO., LTD. Ticker: 00980 Security ID: Y5279F102 Meeting Date: DEC 28, 2015 Meeting Type: Special Record Date: NOV 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ye Yong-ming as Director For For Shareholder 2 Elect Qian Jian-qiang as Director For For Shareholder 3 Elect Zheng Xiao-yun as Director For For Shareholder 4 Elect Zhang Xuan-song as Director For For Shareholder 5 Elect Zhang Jing-yi as Director For For Shareholder 6 Elect Gu Guo-jian as Director For For Shareholder 7 Elect Wang Jin as Director For For Shareholder 8 Elect Lv Yong as Supervisor For For Shareholder 9 Approve Deposit Services under the For Against Shareholder Financial Services Agreement and Related Annual Caps 1 Amend Article 21 of Articles of For For Management Association 2 Amend Article 95 of Articles of For For Shareholder Association LIANHUA SUPERMARKET HOLDINGS CO., LTD. Ticker: 980 Security ID: Y5279F102 Meeting Date: JUN 13, 2016 Meeting Type: Annual Record Date: MAY 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Report of the Board of For For Management Directors 2 Approve 2015 Report of the Supervisory For For Management Committee 3 Approve 2015 Consolidated Audited For For Management Financial Statements and International Auditors' Report 4 Approve 2015 Profit Distribution For For Management Proposal 5 Approve Shanghai Certified Public For For Management Accountants as PRC Auditors and Deloitte Touche Tohmatsu as International Auditors and Authorize Board to Fix Their Remuneration 6 Approve Sales Agency Framework For For Management Agreement and Annual Caps 7 Approve Share Swap Agreement and For For Management Related Transactions 8 Approve Logistic Framework Agreement For For Management and Annual Caps 9 Approve Supplemental Supply of Goods For For Management Framework Agreement and Annual Caps 10 Approve Supplemental Purchase For For Management Framework Agreement and Annual Caps 11 Approve Yonghui Logistic Framework For For Management Agreement and Annual Caps LOTTE SHOPPING CO. Ticker: A023530 Security ID: Y5346T119 Meeting Date: MAR 18, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Four Inside Directors (Bundled) For For Management 2.2 Elect Four Outside Directors (Bundled) For For Management 2.3 Elect Three Members of Audit Committee For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LUKOIL PJSC Ticker: LKOH Security ID: 69343P105 Meeting Date: DEC 14, 2015 Meeting Type: Special Record Date: NOV 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends for First For For Management Nine Months of Fiscal 2015 2 Approve Remuneration of Directors For For Management 3 Amend Charter For For Management 4 If You Are a Legal Entity Mark FOR; If None For Management You Are an Individual Holder Mark AGAINST LUKOIL PJSC Ticker: LKOH Security ID: 69343P105 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: MAY 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends 2.1 Elect Vagit Alekperov as Director None Against Management 2.2 Elect Viktor Blazheev as Director None Against Management 2.3 Elect Toby Gati as Director None For Management 2.4 Elect Valery Grayfer as Director None Against Management 2.5 Elect Igor Ivanov as Director None Against Management 2.6 Elect Nikolay Nikolaev as Director None Against Management 2.7 Elect Ravil Maganov as Director None Against Management 2.8 Elect Roger Munnings as Director None For Management 2.9 Elect Richard Matzke as Director None Against Management 2.10 Elect Guglielmo Moscato as Director None Against Management 2.11 Elect Ivan Pictet as Director None For Management 2.12 Elect Leonid Fedun as Director None Against Management 3 Elect Vagit Alekperov as President of For For Management Company 4.1 Elect Ivan Vrublevski as Member of For For Management Audit Commission 4.2 Elect Pavel Suloyev as Member of Audit For For Management Commission 4.3 Elect Aleksandr Surkov as Member of For For Management Audit Commission 5.1 Approve Remuneration of Directors for For For Management Their Service until 2016 AGM 5.2 Approve Remuneration of Directors for For For Management Their Service from 2016 AGM 6.1 Approve Remuneration of Members of For For Management Audit Commission for Their Service until 2016 AGM 6.2 Approve Remuneration of Members of For For Management Audit Commission for Their Service Starting from 2016 AGM 7 Ratify Auditor For For Management 8 Amend Charter For For Management 9 Approve New Edition of Regulations on For For Management General Meetings 10 Approve New Edition of Regulations on For For Management on Board of Directors 11 Approve New Edition of Regulations on For For Management Management 12 Approve Related-Party Transaction with For For Management OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations MAGNESITA REFRATARIOS S.A. Ticker: MAGG3 Security ID: P6426L109 Meeting Date: DEC 14, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management 2 Approve Reduction in Share Capital For For Management 3 Approve 25:1 Reverse Stock Split For For Management 4 Approve 1:5 Stock Split For For Management 5 Amend Article 5 to Reflect Changes in For For Management Capital MAGNESITA REFRATARIOS S.A. Ticker: MAGG3 Security ID: P6426L158 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2 Approve Allocation of Income For For Management 3 Elect Fiscal Council Members For For Management 3.1 Elect Fiscal Council Member Appointed None Did Not Vote Shareholder by Minority Shareholder 4 Approve Remuneration of Company's For Against Management Management and Fiscal Council Members MAGNESITA REFRATARIOS S.A. Ticker: MAGG3 Security ID: P6426L158 Meeting Date: APR 29, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director For For Management 2 Ratify Cancellation of Treasury Shares For For Management 3 Amend Article 5 to Reflect Changes in For For Management Capital MARCOPOLO S.A. Ticker: POMO4 Security ID: P64331112 Meeting Date: MAR 30, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nominated by Preferred None For Shareholder Shareholders 2 Elect Fiscal Council Member Nominated None Abstain Shareholder by Preferred Shareholders MEDIATEK INC. Ticker: 2454 Security ID: Y5945U103 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Business Operations Report and For For Management Financial Statements 3 Approve Plan on Profit Distribution For For Management 4 Approve Issuance of Restricted Stocks For Against Management 5 Other Business None Against Management MEGA FINANCIAL HOLDING CO. LTD. Ticker: 2886 Security ID: Y59456106 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Amendments to Articles of For For Management Association 2 Approve Business Operations Report and For For Management Financial Statements 3 Approve Plan on Profit Distribution For For Management MEGAFON PJSC Ticker: MFON Security ID: 58517T209 Meeting Date: DEC 11, 2015 Meeting Type: Special Record Date: NOV 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 64.51 For For Management per Share for First Nine Months of Fiscal 2015 2 If You Are a Legal Entity Mark FOR; If None For Management You Are an Individual Holder Mark AGAINST MEGAFON PJSC Ticker: MFON Security ID: 58517T209 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: MAY 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends 4 Approve Interim Dividends of RUB 8.06 For For Management per Share for First Quarter of Fiscal 2016 5.1 Elect Robert Andersson as Director None Against Management 5.2 Elect Gustav Bengtsson as Director None Against Management 5.3 Elect Nikolay Krylov Director None Against Management 5.4 Elect Sergey Kulikov as Director None For Management 5.5 Elect Paul Myners as Director None For Management 5.6 Elect Carl Luiga as Director None Against Management 5.7 Elect Per Emil Nilsson as Director None Against Management 5.8 Elect Jan Rudberg as Director None For Management 5.9 Elect Sergey Soldatenkov as Director None Against Management 5.10 Elect Ingrid Stenmark as Director None Against Management 5.11 Elect Vladimir Streshinsky as Director None Against Management 6 Elect General Director (CEO) For For Management 7 Fix Size of Management Board; Elect For For Management Members of Management Board 8 Ratify Auditor For For Management 9.1 Elect Yury Zheymo as Member of Audit For For Management Commission 9.2 Elect Pavel Kaplun as Member of Audit For For Management Commission 9.3 Elect Sami Haavisto as Member of Audit For For Management Commission METROPOLITAN BANK & TRUST COMPANY Ticker: MBT Security ID: Y6028G136 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of the Annual Meeting For For Management Held on April 29, 2015 2 Ratify All Acts and Resolutions of the For For Management Board of Directors, Management and All Committees from April 29, 2015 to April 26, 2016 3 Amend the Articles of Incorporation For For Management and By-Laws to Reduce the Number of Directors from Fourteen to Twelve 4.1 Elect George S.K. Ty as Director For For Management 4.2 Elect Arthur Ty as Director For For Management 4.3 Elect Francisco C. Sebastian as For For Management Director 4.4 Elect Fabian S. Dee as Director For For Management 4.5 Elect Renato C. Valencia as Director For For Management 4.6 Elect Jesli A. Lapus as Director For For Management 4.7 Elect Alfred V. Ty as Director For For Management 4.8 Elect Robin A. King as Director For For Management 4.9 Elect Rex C. Drilon II as Director For For Management 4.10 Elect Edmund A. Go as Director For For Management 4.11 Elect Francisco F. Del Rosario, Jr. as For For Management Director 4.12 Elect Vicente R. Cuna, Jr. as Director For For Management 5 Appoint External Auditors For For Management MEXICHEM S.A.B. DE C.V. Ticker: MEXCHEM * Security ID: P57908132 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept CEO's Report and Board's Report For For Management on Operations and Results 1.2 Accept Individual and Consolidated For For Management Financial Statements 1.3 Accept Report on Compliance of Fiscal For For Management Obligations 2 Present Audit and Corporate Practices For For Management Committees' Reports 3.1 Approve Net Consolidated Profit after For For Management Minority Interest in the Amount of $135.17 Million 3.2 Approve Treatment of Individual Net For For Management Loss in the Amount of MXN 2.15 Billion ($135.17 Million) 3.3 Approve Allocation of Individual and For For Management or Consolidated Profits and or Losses Referred to in Items 3.1 and 3.2 to the Accumulated Results Account 3.4 Approve Dividends of $22.4 Million For For Management 4.1 Ratify Antonio Del Valle Ruiz as For For Management Honorary and Lifetime Board Chairman 4.2.a Elect or Ratify Juan Pablo Del Valle For For Management Perochena as Chairman of Board of Directors 4.2.b Elect or Ratify Adolfo Del Valle Ruiz For For Management as Board Member 4.2.c Elect or Ratify Ignacio Del Valle Ruiz For For Management as Board Member 4.2.d Elect or Ratify Antonio Del Valle For For Management Perochena as Board Member 4.2.e Elect or Ratify Maria Guadalupe Del For For Management Valle Perochena as Board Member 4.2.f Elect or Ratify Jaime Ruiz Sacristan For For Management as Board Member 4.2.g Elect or Ratify Fernando Ruiz Sahagun For For Management as Board Member 4.2.h Elect or Ratify Eugenio Santiago For For Management Clariond Reyes Retana as Board Member 4.2.i Elect or Ratify Eduardo Tricio Haro as For For Management Board Member 4.2.j Elect or Ratify Guillermo Ortiz For For Management Martinez as Board Member 4.2.k Elect or Ratify Divo Milan Haddad as For For Management Board Member 4.3.a Elect or Ratify Fernando Ruiz Sahagun For For Management as Chairman of Audit Committee 4.3.b Elect or Ratify Eugenio Santiago For For Management Clariond Reyes Retana as Chairman of Corporate Practices Committee 5 Approve Remuneration of Directors, and For For Management Audit and Corporate Practices Committees Members 6.1 Approve Cancellation of Balance of For For Management Amount Approved to be Used for Acquisition of Company's Shares 6.2 Set Aggregate Nominal Amount of Share For For Management Repurchase Reserve at $400 Million 7 Accept Report on Adoption or For For Management Modification of Policies in Share Repurchases of Company 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions MILLS ESTRUTURAS E SERVICOS DE ENGENHARIA SA Ticker: MILS3 Security ID: P6799C108 Meeting Date: OCT 13, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Location of Company For For Management Headquarters and Amend Article 3 NAGACORP LTD. Ticker: 3918 Security ID: G6382M109 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Chen Lip Keong as Director For For Management 3.2 Elect Philip Lee Wai Tuck as Director For For Management 3.3 Elect Chen Yiy Fon as Director For For Management 3.4 Elect Michael Lai Kai Jin as Director For Against Management 4 Approve Directors' Remuneration for For For Management the Year and Authorize Board to Fix 2016 Directors' Remuneration 5 Approve BDO Limited as Independent For For Management Auditor and Authorize Board to Fix Their Remuneration 6A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6B Authorize Repurchase of Issued Share For For Management Capital 6C Authorize Reissuance of Repurchased For Against Management Shares 6D Adopt New Share Option Scheme For Against Management 7 Approve Adoption of Dual Foreign Name For For Management NMDC LTD. Ticker: 526371 Security ID: Y62393114 Meeting Date: SEP 29, 2015 Meeting Type: Annual Record Date: SEP 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend and Confirm For For Management Interim Dividends 3 Reelect N. Kothari as Director For For Management 4 Reelect N.K. Nanda as Director For Against Management 5 Reelect S. Abbasi as Director For Against Management 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Elect T.R.K. Rao as Director For Against Management 8 Elect P.K. Satpathy as Director For Against Management 9 Elect D.S. Ahluwalia as Director For Against Management 10 Elect B.S. Sihag as Director For Against Management 11 Approve Remuneration of Cost Auditors For For Management for the Financial Year 2014-2015 12 Approve Remuneration of Cost Auditors For For Management for the Financial Year 2015-2016 NTPC LTD. Ticker: 532555 Security ID: Y6421X116 Meeting Date: SEP 18, 2015 Meeting Type: Annual Record Date: SEP 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend and Declare For For Management Final Dividend 3 Reelect A.K. Jha as Director For For Management 4 Reelect U.P. Pani as Director For Against Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Elect A.K. Singh as Director For Against Management 7 Elect K.K. Sharma as Director For Against Management 8 Authorize Issuance of Bonds/Debentures For For Management 9 Approve Remuneration of Cost Auditors For For Management 10 Approve Related Party Transactions For For Management NWS HOLDINGS LIMITED Ticker: 00659 Security ID: G66897110 Meeting Date: NOV 17, 2015 Meeting Type: Annual Record Date: NOV 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1a Elect Hui Hon Chung as Director For Against Management 3.1b Elect Cheung Chin Cheung as Director For Against Management 3.1c Elect William Junior Guilherme Doo as For Against Management Director 3.1d Elect Lee Yiu Kwong, Alan as Director For For Management 3.2 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 5.1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5.2 Authorize Repurchase of Issued Share For For Management Capital 5.3 Authorize Reissuance of Repurchased For Against Management Shares OI S.A. Ticker: OIBR4 Security ID: 670851302 Meeting Date: NOV 13, 2015 Meeting Type: Special Record Date: OCT 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 5 to Reflect Changes in For For Management Capital 2 Elect Alternate Directors For For Management ORIENTAL BANK OF COMMERCE LTD. Ticker: 500315 Security ID: Y6495G114 Meeting Date: MAR 29, 2016 Meeting Type: Special Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares on For For Management Preferential Basis to Life Insurance Corporation of India ORIENTAL BANK OF COMMERCE LTD. Ticker: 500315 Security ID: Y6495G114 Meeting Date: MAY 02, 2016 Meeting Type: Special Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management Government of India ORIENTAL BANK OF COMMERCE LTD. Ticker: 500315 Security ID: Y6495G114 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: JUN 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend For For Management 3 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights PARKSON RETAIL GROUP LTD. Ticker: 03368 Security ID: G69370115 Meeting Date: OCT 12, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For For Management and Related Transactions PARKSON RETAIL GROUP LTD. Ticker: 3368 Security ID: G69370115 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Juliana Cheng San San as Director For For Management 3.2 Elect Tan Sri Cheng Heng Jem as For For Management Director 3.3 Elect Hou Kok Chung as Director For For Management 3.4 Elect Yau Ming Kim, Robert as Director For For Management 3.5 Authorize Board to Fix the For For Management Remuneration of Directors 4 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: JUL 01, 2015 Meeting Type: Special Record Date: JUN 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For Against Management 2 Consolidate Bylaws For Against Management 3.a Elect Alternate Board Members For Against Management Appointed by Controlling Shareholders 3.b Elect Francisco Petros Oliveira Lima None Against Shareholder Papathanasiadis as Alternate Board Member Nominated by Minority Shareholders 4 Amend Remuneration of Company's For Against Management Management Previously Approved at the April 29, 2015, AGM PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: APR 28, 2016 Meeting Type: Annual/Special Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For Against Management 2 Consolidate Bylaws For Against Management 3 Ratify Waiver of Preemptive Rights on For For Management the Subscription of New Shares Issued by Logum Logistica SA 1 Accept Financial Statements and For Against Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 2.a Elect Directors Appointed by the For Abstain Management Controlling Shareholder 2.b1 Elect Walter Mendes de Oliveira Filho None For Shareholder as Director and Roberto da Cunha Castello Branco as alternate Nominated by Minority Shareholders 3 Elect Board Chairman For For Management 4.a Elect Fiscal Council Members Appointed For Abstain Management by the Controlling Shareholder 4.b1 Elect Reginaldo Ferreira Alexandre as None For Shareholder Fiscal Council Member and Mario Cordeiro Filho as Alternate Appointed by Minority Shareholders 5 Approve Remuneration of Company's For For Management Management and Fiscal Council Members PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 2318 Security ID: Y69790106 Meeting Date: DEC 17, 2015 Meeting Type: Special Record Date: NOV 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Liu Chong as Director For For Management 2 Amend Articles of Association For For Management 3 Elect Xiong Peijin as Director None For Shareholder PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 2318 Security ID: Y69790106 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve the Annual Report and Summary For For Management 4 Approve Audited Financial Statement For For Management and Auditor's Report 5 Approve the Profit Distribution Plan For For Management and Distribution of Final Dividends 6 Approve PricewaterhouseCoopers Zhong For For Management Tian LLP as PRC Auditor and PricewaterhouseCoopers as International Auditor and Authorized Board to Fix Their Remuneration 7 Elect Huang Baokui as Supervisor For For Management 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights POSCO Ticker: A005490 Security ID: Y70750115 Meeting Date: MAR 11, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Lee Myeong-woo as Outside For For Management Director 3.2 Elect Choi Jeong-woo as Inside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors POWER GRID CORPORATION OF INDIA LTD Ticker: 532898 Security ID: Y7028N105 Meeting Date: SEP 15, 2015 Meeting Type: Annual Record Date: SEP 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend and Approve For For Management Final Dividend 3 Reelect R.P. Singh as Director For Against Management 4 Reelect R.P. Sasmal as Director For Against Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Approve Remuneration of Cost Auditors For For Management 7 Approve Increase in Borrowing Powers For For Management 8 Approve Issuance of Non-Convertible For For Management Bonds POWSZECHNA KASA OSZCZEDNOSCI BANK POLSKI S.A. Ticker: PKO Security ID: X6919X108 Meeting Date: FEB 25, 2016 Meeting Type: Special Record Date: FEB 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5.1 Recall Supervisory Board Member For Against Management 5.2 Elect Supervisory Board Member For Against Management 6 Amend Statute Re: Board-Related For For Management 7 Close Meeting None None Management POWSZECHNA KASA OSZCZEDNOSCI BANK POLSKI S.A. Ticker: PKO Security ID: X6919X108 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: JUN 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Receive Management Board Report on None None Management Company's Operations, Financial Statements, and Management Board Proposal on Allocation of Income from Fiscal 2015 and from Previous Years 6 Receive Management Board Report on None None Management Group's Operations and Consolidated Financial Statements 7 Receive Supervisory Board Report on None None Management Financial Statements, Allocation of Income for Fiscal 2015 and from Previous Years 8.1 Approve Management Board Report on For For Management Company's Operations 8.2 Approve Financial Statements For For Management 8.3 Approve Management Board Report on For For Management Group's Operations 8.4 Approve Consolidated Financial For For Management Statements 8.5 Approve Supervisory Board Report For For Management 8.6 Approve Allocation of Income from For For Management Fiscal 2015 and from Previous Years 8.7a Approve Discharge of Zbigniew Jagiello For For Management (CEO) 8.7b Approve Discharge of Piotr Alicki For For Management (Management Board Member) 8.7c Approve Discharge of Bartosz For For Management Drabikowski (Management Board Member) 8.7d Approve Discharge of Piotr Mazur For For Management (Management Board Member) 8.7e Approve Discharge of Jaroslaw Myjak For For Management (Management Board Member) 8.7f Approve Discharge of Jacek Oblekowski For For Management (Management Board Member) 8.7g Approve Discharge of Jakub Papierski For For Management (Management Board Member) 8.8a Approve Discharge of Jerzy Gora For For Management (Supervisory Board Chairman) 8.8b Approve Discharge of Miroslaw Czekaj For For Management (Supervisory Board Deputy Chairman) 8.8c Approve Discharge of Malgorzata For For Management Dec-Kruczkowska, (Supervisory Board Secretary) 8.8d Approve Discharge of Zofia Dzik For For Management (Supervisory Board Member) 8.8e Approve Discharge of Krzysztof Kilian For For Management (Supervisory Board Member) 8.8f Approve Discharge of Piotr Marczak For For Management (Supervisory Board Member) 8.8g Approve Discharge of Elzbieta For For Management Maczynska-Ziemacka (Supervisory Board Member) 8.8h Approve Discharge of Marek Mroczkowski For For Management (Supervisory Board Member) 8.8i Approve Discharge of Miroslawa For For Management Boryczka (Supervisory Board Member) 8.8j Approve Discharge of Jaroslaw Klimont For For Management (Supervisory Board Member) 8.8k Approve Discharge of Tomasz Zganiacz For For Management (Supervisory Board Member) 9 Amend Statute For For Management 10 Amend Regulations on Supervisory Board For For Management 11 Amend Regulations on General Meetings For For Management 12.1 Recall Supervisory Board Member For Against Management 12.2 Elect Supervisory Board Member For Against Management 13 Receive Supervisory Board Report on None None Management Remuneration Policy 14 Receive Supervisory Board Report on None None Management Company's Compliance with Corporate Governance Principles for Supervised Institutions 15 Receive Supervisory Board Report on None None Management Company's Policy on Charity Activities 16 Receive Supervisory Board Report on None None Management Company's Compliance with Best Practice for WSE Listed Companies 17 Close Meeting None None Management POWSZECHNY ZAKLAD UBEZPIECZEN SA Ticker: PZU Security ID: X6919T107 Meeting Date: JAN 07, 2016 Meeting Type: Special Record Date: DEC 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Fix Number of Supervisory Board Members For For Management 6.1 Recall Supervisory Board Member For Against Management 6.2 Elect Supervisory Board Member For Against Management 7 Approve Decision on Covering Costs of For For Management Convocation of General Meeting of Shareholders 8 Close Meeting None None Management POWSZECHNY ZAKLAD UBEZPIECZEN SA Ticker: PZU Security ID: X6919T107 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: JUN 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Receive Financial Statements None None Management 6 Receive Management Board Report on None None Management Company's Operations 7 Receive Consolidated Financial None None Management Statements 8 Receive Management Board Report on None None Management Group's Operations 9 Receive Supervisory Board Reports on None None Management Its Review of Financial Statements, Management Board Report and Allocation of Income Proposal 10 Receive Supervisory Board Reports on None None Management Its Activities, Remuneration Policy, Corporate Governance and Company's Situation 11 Approve Financial Statements For For Management 12 Approve Management Board Report on For For Management Company's Operations 13 Approve Consolidated Financial For For Management Statements 14 Approve Management Board Report on For For Management Group's Operations 15 Approve Allocation of Income and For For Management Dividend of PLN 2.08 per Share 16.1 Approve Discharge of Przemyslaw For For Management Dabrowski (Management Board Member) 16.2 Approve Discharge of Rafal Grodzicki For For Management (Management Board Member) 16.3 Approve Discharge of Witold Jaworski For For Management (Management Board Member) 16.4 Approve Discharge of Andrzej Klesyk For For Management (Management Board Member) 16.5 Approve Discharge of Dariusz Krzewina For For Management (Management Board Member) 16.6 Approve Discharge of Tomasz Tarkowski For For Management (Management Board Member) 16.7 Approve Discharge of Ryszard For For Management Trepczynski (Management Board Member) 17.1 Approve Discharge of Zbigniew For For Management Cwiakalski (Supervisory Board Member) 17.2 Approve Discharge of Zbigniew Derdziuk For For Management (Supervisory Board Member) 17.3 Approve Discharge of Dariusz Filar For For Management (Supervisory Board Member) 17.4 Approve Discharge of Dariusz Kacprzyk For For Management (Supervisory Board Member) 17.5 Approve Discharge of Pawel Kaczmarek For For Management (Supervisory Board Member) 17.6 Approve Discharge of Jakub Karnowski For For Management (Supervisory Board Member) 17.7 Approve Discharge of Aleksandra For For Management Magaczewska (Supervisory Board Member) 17.8 Approve Discharge of Alojzy Nowak For For Management (Supervisory Board Member) 17.9 Approve Discharge of Maciej Piotrowski For For Management (Supervisory Board Member) 17.10 Approve Discharge of Tomasz Zganiacz For For Management (Supervisory Board Member) 18 Approve Changes in Composition of None Against Shareholder Supervisory Board 19 Close Meeting None None Management PT ASTRA AGRO LESTARI TBK Ticker: AALI Security ID: Y7116Q119 Meeting Date: APR 11, 2016 Meeting Type: Annual/Special Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Remuneration of Directors and For For Management Commissioners 4 Appoint Auditors For For Management 1 Approve Issuance of Equity or For For Management Equity-Linked Shares with Preemptive Rights (Rights Issue) and Related Matters PT ASTRA INTERNATIONAL TBK Ticker: ASII Security ID: Y7117N172 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Elect Directors and Commissioners and For Against Management Approve Their Remuneration 4 Appoint Auditors For For Management PUNJAB NATIONAL BANK LTD. Ticker: 532461 Security ID: Y7162Z146 Meeting Date: SEP 28, 2015 Meeting Type: Special Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares to For For Management Government of India PUNJAB NATIONAL BANK LTD. Ticker: 532461 Security ID: Y7162Z146 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: JUN 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports RADIANT OPTO-ELECTRONICS CORP. Ticker: 6176 Security ID: Y7174K103 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Business Operations Report and For For Management Financial Statements 3 Approve Profit Distribution For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets RANDON SA IMPLEMENTOS E PARTICIPACOES Ticker: RAPT4 Security ID: P7988W103 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Fiscal Council Member and None Abstain Shareholder Alternate Nominated by Preferred Shareholders ROLTA INDIA LIMITED Ticker: 500366 Security ID: Y7324A112 Meeting Date: SEP 26, 2015 Meeting Type: Annual Record Date: SEP 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend For For Management 3 Reelect H. Ashar as Director For For Management 4 Approve Walker Chandiok & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Reappointment and Remuneration For For Management of H. Ashar as Joint Managing Director- International Operational and Group CFO 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights ROLTA INDIA LIMITED Ticker: 500366 Security ID: Y7324A112 Meeting Date: OCT 06, 2015 Meeting Type: Special Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Pledging of Assets for Debt For For Management 2 Approve Transfer/Sale of Defense For For Management Business of the Company to its Wholly Owned Subsidiary ROLTA INDIA LIMITED Ticker: 500366 Security ID: Y7324A112 Meeting Date: MAY 07, 2016 Meeting Type: Special Record Date: APR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve N M Raiji and Co as Joint For For Management Statutory Auditors and Authorize Board to Fix Their Remuneration SAMSUNG ELECTRONICS CO., LTD. Ticker: A005930 Security ID: Y74718100 Meeting Date: MAR 11, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1.1 Elect Lee In-ho as Outside Director For For Management 2.1.2 Elect Song Gwang-su as Outside Director For For Management 2.1.3 Elect Park Jae-wan as Outside Director For For Management 2.2.1 Elect Yoon Bu-geun as Inside Director For For Management 2.2.2 Elect Shin Jong-gyun as Inside Director For For Management 2.2.3 Elect Lee Sang-hun as Inside Director For For Management 2.3.1 Elect Lee In-ho as Member of Audit For For Management Committee 2.3.2 Elect Song Gwang-su as Member of Audit For For Management Committee 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4 Amend Articles of Incorporation For For Management SBERBANK OF RUSSIA PJSC Ticker: SBER Security ID: 80585Y308 Meeting Date: MAY 27, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends of RUB 1.97 Per Share 4 Ratify Auditor For For Management 5.1 Elect Esko Tapani Aho as Director None For Management 5.2 Elect Martin Gilman as Director None For Management 5.3 Elect German Gref as Director None Against Management 5.4 Elect Nadezhda Ivanova as Director None Against Management 5.5 Elect Sergey Ignatyev as Director None Against Management 5.6 Elect Aleksey Kudrin as Director None Against Management 5.7 Elect Georgy Luntovsky as Director None Against Management 5.8 Elect Vladimir Mau as Director None Against Management 5.9 Elect Gennady Melikyan as Director None For Management 5.10 Elect Alessandro Profumo as Director None For Management 5.11 Elect Anton Siluanov as Director None Against Management 5.12 Elect Sergey Sinelnikov-Murylev as None For Management Director 5.13 Elect Dmitry Tulin as Director None Against Management 5.14 Elect Nadia Wells as Director None For Management 5.15 Elect Sergey Shvetsov as Director None Against Management 6.1 Elect Natalya Borodina as Member of For For Management Audit Commission 6.2 Elect Vladimir Volkov as Member of For For Management Audit Commission 6.3 Elect Irina Litvinova as Member of For For Management Audit Commission 6.4 Elect Tatyana Domanskaya as Member of For For Management Audit Commission 6.5 Elect Yulia Isakhanova as Member of For For Management Audit Commission 6.6 Elect Aleksey Minenko as Member of For For Management Audit Commission 6.7 Elect Natalya Revina as Member of For For Management Audit Commission 7 Amend Charter For For Management 8 Approve Related-Party Transaction Re: For For Management Liability Insurance for Directors, Company, and Its Subsidiaries 9 Amend Terms of Remuneration of For For Management Supervisory Board Members S1 If You Are a Legal Entity Mark FOR; If None For Management You Are an Individual Holder Mark AGAINST SHANGHAI INDUSTRIAL HOLDINGS LTD Ticker: 363 Security ID: Y7683K107 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAY 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Zhou Jie as Director For For Management 3b Elect Zhou Jun as Director For For Management 3c Elect Cheng Hoi Chuen, Vincent as For Against Management Director 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Ticker: 601607 Security ID: Y7685S108 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: JUN 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Report of the Board of For For Management Directors 2 Approve 2015 Report of the Board of For For Management Supervisors 3 Approve 2015 Final Accounts Report For For Management 4 Approve 2016 Financial Budget For For Management 5 Approve 2015 Profit Distribution Plan For For Management 6 Approve Payment of Auditor's Fees for For For Management 2015 7 Approve PricewaterhouseCoopers Zhong For For Management Tian LLP as Domestic Auditor and PricewaterhouseCoopers as International Auditor 8 Approve 2016 Proposal Regarding For For Management External Guarantees 9 Approve Renewal of Financial Services For Against Management Agreement with Shanghai Shangshi Group Finance Co., Ltd. and Continuing Connected Transactions 10 Approve Renewal of Jiangxi Nanhua For For Management Medicines Continuing Connected Transactions Framework Agreement and Continuing Connected Transactions 11 Approve Formulation of the For For Management Implementation Rules of Cumulative Voting System 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 13 Approve Issuance of Debt Financing For For Management Products 14 Amend Articles of Association For For Management 15.01 Elect Zhou Jie as Director For For Management 15.02 Elect Cho Man as Director For For Management 15.03 Elect Li Yongzhong as Director For For Management 15.04 Elect Shen Bo as Director For For Management 15.05 Elect Li An as Director For For Management 16.01 Elect Wan Kam To as Director For Against Management 16.02 Elect Tse Cho Che, Edward as Director For For Management 16.03 Elect Cai Jiangnan as Director For For Management 16.04 Elect Hong Liang as Director For For Management 17.01 Elect Xu Youli as Supervisor For For Management 17.02 Elect Xin Keng as Supervisor For For Management SHIN KONG FINANCIAL HOLDING CO., LTD. Ticker: 2888 Security ID: Y7753X104 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Financial Statements For For Management 3 Approve Profit Distribution For For Management 4 Approve Change of Use of Funds from For For Management third Issuance of Domestic Unsecured Convertible Corporate Bonds SHINHAN FINANCIAL GROUP CO. LTD. Ticker: A055550 Security ID: Y7749X101 Meeting Date: MAR 24, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Elect Nam Goong-hun as Non-independent For For Management Non-executive Director 3.2 Elect Ko Bu-in as Outside Director For For Management 3.3 Elect Lee Man-woo as Outside Director For For Management 3.4 Elect Lee Sang-gyeong as Outside For For Management Director 3.5 Elect Lee Seong-ryang as Outside For For Management Director 3.6 Elect Lee Jeong-il as Outside Director For For Management 3.7 Elect Lee Heun-ya as Outside Director For For Management 4.1 Elect Lee Man-woo as Member of Audit For For Management Committee 4.2 Elect Lee Sang-gyeong as Member of For For Management Audit Committee 4.3 Elect Lee Seong-ryang as Member of For For Management Audit Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SHINSEGAE CO. Ticker: A004170 Security ID: Y77538109 Meeting Date: MAR 11, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Jang Jae-young as Inside Director For For Management 2.2 Elect Cho Chang-hyeon as Inside For For Management Director 2.3 Elect Park Yoon-jun as Outside Director For For Management 3 Elect Park Yoon-jun as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SIMPLO TECHNOLOGY CO., LTD. Ticker: 6121 Security ID: Y7987E104 Meeting Date: JUN 13, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Business Operations Report and For For Management Financial Statements 3 Approve Profit Distribution For For Management 4 Amend Rules and Procedures Regarding For For Management Shareholder's General Meeting STATE BANK OF INDIA Ticker: 500112 Security ID: Y8155P103 Meeting Date: JUL 02, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Against Management Statutory Reports STATE BANK OF INDIA Ticker: 500112 Security ID: Y8155P103 Meeting Date: SEP 24, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares to For For Management Government of India STATE BANK OF INDIA Ticker: 500112 Security ID: Y8155P103 Meeting Date: FEB 26, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights STATE BANK OF INDIA Ticker: SBIN Security ID: Y8155P103 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports STEEL AUTHORITY OF INDIA LIMITED Ticker: 500113 Security ID: Y8166R114 Meeting Date: SEP 24, 2015 Meeting Type: Annual Record Date: SEP 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Against Management Statutory Reports 2 Reelect A. K. Chaudhary as Director For Against Management 3 Reelect K. Maity as Director For Against Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Approve Dividend Payment For For Management 6 Authorize Issuance of Non-Convertible For For Management Debentures/Bonds and Pledging of Assets for Debt 7 Approve Remuneration of Cost Auditors For For Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: Y84629107 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Business Operations Report and For For Management Financial Statements 3 Approve Profit Distribution For For Management 4 Transact Other Business (Non-Voting) None None Management THAI OIL PUBLIC COMPANY LIMITED Ticker: TOP Security ID: Y8620B119 Meeting Date: APR 07, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Acknowledge Operating Result and For For Management Accept Financial Statements 2 Approve Dividend Payment For For Management 3 Approve Remuneration of Directors For For Management 4 Approve KPMG Phoomchai Audit Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration 5.1 Elect Sarun Rungkasiri as Director For For Management 5.2 Elect Thanakarn Kerdnaimongkol as For For Management Director 5.3 Elect Sriwan Eamrungroj as Director For For Management 5.4 Elect Siri Jirapongphan as Director For For Management 5.5 Elect Noppadol Pinsupa as irector For For Management 6 Other Business For Against Management THAI UNION GROUP PUBLIC COMPANY LIMITED Ticker: TU Security ID: Y8730K116 Meeting Date: APR 05, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management 2 Acknowledge Annual Report and None None Management Operating Results for Year 2015 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income For For Management 5.1 Elect Cheng Niruttinanon as Director For For Management 5.2 Elect Sakdi Kiewkarnkha as Director For For Management 5.3 Elect Chan Shue Chung as Director For For Management 5.4 Elect Yutaka Kyoya as Director For For Management 6 Approve Remuneration and Bonus of For For Management Directors 7 Approve Price Water House Coopers ABAS For For Management Limited as Auditors and Authorize Board to Fix Their Remuneration 8 Other Business None None Management THE SOUTH INDIAN BANK LTD Ticker: 532218 Security ID: Y8089N141 Meeting Date: JUL 15, 2015 Meeting Type: Annual Record Date: JUL 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend Payment For For Management 3 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Elect C. Varkey as Director For For Management 5 Elect R.S. Salgaocar as Independent For For Management Director 6 Elect P.G.J. Tharakan as Independent For For Management Director 7 Approve Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 8 Approve Revision of Remuneration of A. For For Management Guha, Part-time Non-executive Chairman 9 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 10 Amend The South Indian Bank Employees For For Management Stock Option Scheme-2008 11 Approve Increase in Borrowing Powers For For Management 12 Authorize Issuance of Non-Convertible For For Management Debentures TURKIYE HALK BANKASI A.S. Ticker: HALKB Security ID: M9032A106 Meeting Date: MAR 31, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Accept Statutory Reports For Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Allocation of Income For Did Not Vote Management 5 Ratify Director Appointment For Did Not Vote Management 6 Approve Discharge of Board and Auditors For Did Not Vote Management 7 Elect Board of Directors and Internal For Did Not Vote Management Auditors 8 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 9 Ratify External Auditors For Did Not Vote Management 10 Receive Information on Charitable None None Management Donations for 2015 11 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 12 Close Meeting None None Management VALE S.A. Ticker: VALE3 Security ID: 91912E204 Meeting Date: APR 25, 2016 Meeting Type: Annual/Special Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2015 1.2 Approve Allocation of Income For For Management 1.3 Ratify Election of Director and None None Management Alternate 1.4 Elect Raphael Manhaes Martins as None For Shareholder Fiscal Council Member Nominated by Preferred Shareholders 1.5 Approve Remuneration of Company's For Against Management Management and Fiscal Council Members 2.1 Approve Dividend Distribution Policy For For Management VEDANTA LTD. Ticker: 500295 Security ID: Y7673N111 Meeting Date: JUL 06, 2015 Meeting Type: Special Record Date: MAY 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Location of Registered Office For For Management VEDANTA LTD. Ticker: 500295 Security ID: Y7673N111 Meeting Date: JUL 11, 2015 Meeting Type: Annual Record Date: JUL 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Accept Consolidated Financial For For Management Statements 2 Confirm Interim Dividend and Approve For For Management Final Dividend 3 Elect T. Albanese as Director For For Management 4 Approve Deloitte Haskins & Sells LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Remuneration of Cost Auditors For For Management 6 Elect A. Dutt as Independent Director For For Management 7 Authorize Issuance of Non-Convertible For For Management Debentures VEDANTA LTD. Ticker: VEDL Security ID: Y7673N111 Meeting Date: JUN 13, 2016 Meeting Type: Special Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Threshold of For Against Management Loans, Guarantees, Security and /or Investments in Other Body Corporate VEDANTA LTD. Ticker: VEDL Security ID: Y7673N111 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: JUN 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Interim Dividend For For Management 3 Reelect Tarun Jain as Director For Against Management 4 Approve S.R.Batliboi & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Remuneration of Cost Auditors For For Management 6 Authorize Issuance of Bonds, For For Management Debentures or Other Debt Securities 7 Approve Waiver of Excess Remuneration For Against Management of Navin Agarwal, Whole-Time Director WEICHAI POWER CO., LTD. Ticker: 02338 Security ID: Y9531A109 Meeting Date: AUG 27, 2015 Meeting Type: Special Record Date: JUL 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Bonds Issue and Grant of For For Management Guarantee WEICHAI POWER CO., LTD. Ticker: 02338 Security ID: Y9531A109 Meeting Date: NOV 18, 2015 Meeting Type: Special Record Date: OCT 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Supplemental Agreement to the For For Management Fast Transmission Sale Agreement and the Relevant New Caps 2 Approve Supplemental Agreement to the For For Management Fast Transmission Purchase Agreement and the Relevant New Caps WEICHAI POWER CO., LTD. Ticker: 2338 Security ID: Y9531A109 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: MAY 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2015 Annual Report For For Management 2 Approve 2015 Report of the Board of For For Management Directors 3 Approve 2015 Report of the Supervisory For For Management Committee 4 Approve 2015 Financial Statements and For For Management Statutory Reports 5 Approve 2015 Final Financial Report For For Management 6 Approve 2016 Financial Budget Report For For Management 7 Approve Ernst & Young Hua Ming LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Shandong Hexin Accountants LLP For For Management as Internal Control Auditors 9 Approve Mandate for the Payment of For For Management Interim Dividend for the Year Ending Dec. 31, 2016 10 Approve 2015 Profit Distribution Plan For For Management 11 Approve Terms of Reference of the For For Management Audit Committee 12 Approve Continuing Connected For For Management Transaction 13 Approve New Financial Services For Against Management Agreement and Related Annual Caps 14 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights WEST CHINA CEMENT LTD. Ticker: 02233 Security ID: G9550B111 Meeting Date: JAN 19, 2016 Meeting Type: Special Record Date: JAN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition Agreement and For For Management Supplemental Agreement, Issuance of Shares Under Specific Mandate and Related Transactions WUMART STORES INC. Ticker: 1025 Security ID: Y97176112 Meeting Date: DEC 24, 2015 Meeting Type: Special Record Date: NOV 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Withdrawal of Listing of the H For For Management Shares of the Company from the Stock Exchange and Authorize Any Director to Act and Execute Documents or Deeds Necessary for the Proposed Withdrawal WUMART STORES INC. Ticker: 1025 Security ID: Y97176112 Meeting Date: DEC 24, 2015 Meeting Type: Special Record Date: NOV 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Withdrawal of Listing of the H For For Management Shares of the Company from the Stock Exchange and Authorize Any Director to Act and Execute Documents or Deeds Necessary for the Proposed Withdrawal ZHEJIANG EXPRESSWAY CO., LTD. Ticker: 576 Security ID: Y9891F102 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Directors For For Management 2 Approve Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Final Dividend For For Management 5 Approve 2015 Final Accounts and 2016 For For Management Financial Budget 6 Approve Deloitte Touche Tohmatsu For For Management Certified Public Accountants Hong Kong as the Hong Kong Auditors and Authorize Board to Fix Their Remuneration 7 Approve Pan China Certified Public For For Management Accountants as the PRC Auditors and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Super Short-Term For For Management Commercial Paper and Related Transactions 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
